Execution Version


Exhibit 10.1
AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT


    This AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
September 11, 2020 (this “Amendment”), is entered into by and among QUIDEL
CORPORATION, a Delaware corporation (the “Borrower”), the Guarantors (as
identified on the signature pages hereto, and together with the Borrower, the
“Loan Parties”), the Lenders party hereto, and BANK OF AMERICA, N.A., as
administrative agent (the “Administrative Agent”).


Statement of Purpose


WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Amended and Restated Credit Agreement dated as of August 31, 2018
(as amended hereby and as from time to time further amended, restated, amended
and restated or otherwise modified, the “Credit Agreement,” and the Credit
Agreement prior to giving effect to this Amendment being referred to as the
“Existing Credit Agreement”; capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Existing Credit Agreement
unless otherwise provided herein) pursuant to which the Lenders have made
available to the Borrower a revolving credit facility;


WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement, as more particularly set forth
below, and the Lenders are willing to effect such amendments, as provided in,
and on the terms and conditions contained in, this Amendment;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.Amendments to Credit Agreement. Subject to the terms and conditions hereof and
in accordance with Section 10.01 of the Credit Agreement, the Existing Credit
Agreement (other than the Schedules and Exhibits thereto) is hereby amended to
(a) delete the stricken text (indicated textually in the same manner as the
following example: stricken text) (b) add the double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
and (c) move the green double-underlined text (indicated textually in the same
manner as the following example: double-underlined text), in each case as set
forth in the Credit Agreement attached hereto as Annex I.


2.Representations and Warranties. By its execution hereof, each Loan Party
hereby represents and warrants to the Administrative Agent and the Lenders as
follows:


(a)No Default or Event of Default exists as of the date hereof or would result
from, or after giving effect to, the amendments contemplated hereby.


(b)The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document (as
defined in the Credit Agreement) are true and correct in all material respects
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that the representations and
warranties contained in Sections 5.05(a) and (b) of the Credit Agreement shall
be deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b) of the Credit Agreement, respectively (but if such
134955004_2

--------------------------------------------------------------------------------



representation or warranty is qualified by “material” or “Material Adverse
Effect”, such representation or warranty are true and correct in all respects).


(c)The execution, delivery and performance by such Loan Party of this Amendment
have been duly authorized by all necessary corporate and other organizational
action and do not and will not require any approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person.


(d)This Amendment has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against each Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles.


3.Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon the date on which all of the following conditions precedent have
been satisfied (or otherwise waived in accordance with Section 10.01 of the
Existing Credit Agreement) (the “Amendment Effective Date”):

(i)Counterparts of this Amendment. Receipt by the Administrative Agent of
counterparts of this Amendment executed by (i) a Responsible Officer (as defined
in the Credit Agreement) of each Loan Party, and (ii) the Required Lenders.
(ii)Fees and Expenses. Unless waived by the Administrative Agent, the Borrower
shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least one Business Day (or such
shorter time as the Borrower may agree) prior to or on the Amendment Effective
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).
4.Effect of this Amendment. Each Loan Party agrees that, except as expressly
provided herein, (a) the Credit Agreement, the Guaranty, the Security Agreement,
each other Collateral Document and each other Loan Document (all as defined in
the Credit Agreement) shall remain unmodified and in full force and effect, and
(b) this Amendment shall not be deemed to (i) be a waiver of, consent to, a
modification of or amendment to any other term or condition of the Credit
Agreement, the Guaranty, the Security Agreement, any other Collateral Document,
any other Loan Document or any other agreement by and among any of the Loan
Parties, on the one hand, and the Administrative Agent or any Lender, on the
other hand, (ii) prejudice any right or rights which the Administrative Agent or
the Lenders may now have or may have in the future under or in connection with
the Credit Agreement, the Guaranty, the Security Agreement, any other Collateral
Document, any other Loan Document or any of the instruments or agreements
referred to therein, as the same may be amended, restated, supplemented or
otherwise modified from time to time, or (iii) be a commitment or any other
undertaking or expression of any willingness to engage in any further discussion
with the Borrower or any other Person with respect to any waiver, amendment,
modification or any other change to the Credit Agreement, the Guaranty, the
Security Agreement, any other Collateral Document or any other Loan Document or


2


134955004_2

--------------------------------------------------------------------------------



any rights or remedies arising in favor of the Administrative Agent or the
Lenders under or with respect to any such documents. References in the Credit
Agreement to “this Amendment” (and indirect references such as “hereunder”,
“hereby”, “herein” and “hereof”) and in any other Loan Document to the “Credit
Agreement” shall be deemed to be references to the Credit Agreement as modified
hereby. This Amendment shall be deemed incorporated into, and a part of, the
Credit Agreement, and shall constitute a “Loan Document” under and as defined in
the Credit Agreement.


5.Reaffirmation. Each Loan Party (a) acknowledges and consents to all of the
terms and conditions of this Amendment, (b) confirms and reaffirms all of its
obligations under the Loan Documents, including (with respect to each Guarantor)
its Guarantee under the Guaranty (all as defined in the Credit Agreement), (c)
confirms and reaffirms that each of the Liens (as defined in the Credit
Agreement) granted in or pursuant to the Collateral Documents are valid and
subsisting as security for the payment and performance of the Obligations
outstanding on the Amendment Effective Date immediately prior to the
effectiveness of the amendments provided by this Amendment and any Obligations
outstanding at any time under the Credit Agreement, and (d) agrees that this
Amendment and all documents executed in connection herewith (i) do not operate
to reduce or discharge such Loan Party’s obligations under the Loan Documents
and (ii) in no manner impair or otherwise adversely affect any of the Liens
granted in or pursuant to the Loan Documents.
6.Miscellaneous.
(iii)This Amendment shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective permitted successors and
assigns.
(iv)THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.14 AND 10.15 OF
THE CREDIT AGREEMENT, AS APPLICABLE, RELATING TO GOVERNING LAW, SUBMISSION TO
JURISDICTION, VENUE, SERVICE OF PROCESS, AND WAIVER OF RIGHT TO TRIAL BY JURY,
THE PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN IN FULL.
(v)This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment. This
Amendment may not be amended except in accordance with the provisions of Section
10.01 of the Credit Agreement.
(vi)If any provision of this Amendment or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


3


134955004_2

--------------------------------------------------------------------------------



(vii)The Borrowers agree to pay in accordance with Section 10.04 of the Credit
Agreement all reasonable out of pocket expenses incurred by the Administrative
Agent and its Affiliates in connection with the preparation, execution,
delivery, administration of this Amendment and the other instruments and
documents to be delivered hereunder, including, without limitation, the
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent with respect hereto and thereto and with respect to
advising the Administrative Agent as to its rights and responsibilities
hereunder and thereunder.
[Signature Pages Follow]






4


134955004_2


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


Borrower:                QUIDEL CORPORATION




                    By:    /s/ RANDALL J. STEWARD
    Name:    Randall J. Steward
                    Title:    Chief Financial Officer




Guarantors:                DIAGNOSTIC HYBRIDS, INC.




                    By:    /s/ RANDALL J. STEWARD
    Name:    Randall J. Steward
                    Title:    Treasurer




                    QUIDEL CARDIOVASCULAR INC.




                    By:    /s/ RANDALL J. STEWARD
    Name:    Randall J. Steward
                    Title:    Treasurer




Quidel Corporation
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page


--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as the Administrative Agent




By:    /s/ KEVIN L. AHART
Name:    Kevin L. Ahart
Title:    Vice President




Quidel Corporation
Amendment No. 1 to Amended and Restated Credit Agreement
    Signature Page    

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Lender




By:    /s/ AMANDA ABNEY
Name:    Amanda Abney
Title:    Vice President    




Quidel Corporation
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page


--------------------------------------------------------------------------------

Execution Version
JPMORGAN CHASE BANK, N.A.,
as a Lender




By:    /s/ LING LI
Name:    Ling Li
Title:    Vice President




134955004_2


--------------------------------------------------------------------------------

Execution Version
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By:    /s/ LINDSEY STUCKEY
Name:    Lindsey Stuckey
Title:    Vice President




134955004_2


--------------------------------------------------------------------------------

Execution Version
SILICON VALLEY BANK,
as a Lender




By:    /s/ JOE HAMMER
Name:    Joe Hammer
Title:    Managing Director






134955004_2


--------------------------------------------------------------------------------

Execution Version
MUFG UNION BANK, N.A.,
as a Lender




By:    /s/ TEUTA GHILAGA
Name:    Teuta Ghilaga
Title:    Director






134955004_2


--------------------------------------------------------------------------------



ExecutionConformed Version (including):
Amendment No. 1 to Amended and Restated Credit Agreement – September 11, 2020


Publish CUSIP Number: 74839TAF5


AMENDED AND RESTATED CREDIT AGREEMENTDated as of August 31, 2018
among
image_01.jpg [image_01.jpg]
QUIDEL CORPORATION
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,


and


The Other Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent


BANK OF AMERICA MERRILL LYNCHBofA SECURITIES, INC.
and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Lead Bookrunners





134956965_1134956965_3


--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS    1
1.01    Defined Terms    1
1.02    Other Interpretive Provisions    30
1.03    Accounting Terms    30
1.04    Rounding    31
1.05    Times of Day; Rates    31
1.06    Letter of Credit Amounts    31
1.07    Currency Equivalents Generally    31
ARTICLE II    THE COMMITMENTS AND CREDIT EXTENSIONS    32
2.01    The Loans    32
2.02    Borrowings, Conversions and Continuations of Loans    32
2.03    Letters of Credit    33
2.04    Swing Line Loans    41
2.05    Prepayments    43
2.06    Termination or Reduction of Commitments    44
2.07    Repayment of Loans    44
2.08    Interest    45
2.09    Fees    45
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    46
2.11    Evidence of Debt    46
2.12    Payments Generally; Administrative Agent’s Clawback    47
2.13    Sharing of Payments by Lenders    48
2.14    Increase in Commitments    49
2.15    Cash Collateral    51
2.16    Defaulting Lenders    52
ARTICLE III    TAXES, YIELD PROTECTION AND ILLEGALITY    55
3.01    Taxes    55
3.02    Illegality    59
3.03    Inability to Determine Rates    59
3.04    Increased Costs; Reserves on Eurodollar Rate Loans    61
3.05    Compensation for Losses    63
3.06    Mitigation Obligations; Replacement of Lenders    63
134956965_1134956965_3

--------------------------------------------------------------------------------





3.07    Survival    64
ARTICLE IV    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    64
4.01    Conditions of Initial Credit Extension    64
4.02    Conditions to All Credit Extensions    66
ARTICLE V    REPRESENTATIONS AND WARRANTIES    67
5.01    Existence, Qualification and Power    67
5.02    Authorization; No Contravention    67
5.03    Governmental Authorization; Other Consents    67
5.04    Binding Effect    68
5.05    Financial Statements; No Material Adverse Effect    68
5.06    Litigation    68
5.07    No Default    68
5.08    Ownership of Property; Liens; Investments    69
5.09    Environmental Compliance    69
5.10    Insurance    69
5.11    Taxes    69
5.12    ERISA Compliance    69
5.13    Subsidiaries; Equity Interests; Loan Parties    70
5.14    Margin Regulations; Investment Company Act    70
5.15    Disclosure    70
5.16    Compliance with Laws    71
5.17    Intellectual Property; Licenses, Etc    71
5.18    Rights in Collateral; Priority of Liens    71
5.19    Solvency    72
5.20    No Medicare/Medicaid Receivables    72
5.21    OFAC    72
5.22    Anti-Corruption Laws    72
5.23    Not an EEA Financial Institution    72
5.24    Casualty, Etc    72
5.25    Labor Matters    72
5.26    Beneficial Ownership    73
ARTICLE VI    AFFIRMATIVE COVENANTS    73
6.01    Financial Statements    73
6.02    Certificates; Other Information    73
2


134956965_1
134956965_3

--------------------------------------------------------------------------------





6.03    Notices    76
6.04    Payment of Obligations    76
6.05    Preservation of Existence, Etc    76
6.06    Maintenance of Properties    77
6.07    Maintenance of Insurance    77
6.08    Compliance with Laws and Contractual Obligations    77
6.09    Books and Records    77
6.10    Inspection Rights    77
6.11    Use of Proceeds    78
6.12    Covenant to Guarantee Obligations and Give Security    78
6.13    Collateral Records    79
6.14    Cash Management System    79
6.15    Compliance with Environmental Laws    80
6.16    Further Assurances    80
6.17    Medicare/Medicaid Receivables    80
6.18    Compliance with Terms of Leaseholds    80
6.19    Designation as Senior Debt    80
6.20    Anti-Corruption Laws    81
6.21    Post-Closing Requirements    81
ARTICLE VII    NEGATIVE COVENANTS    81
7.01    Liens    81
7.02    Indebtedness    83
7.03    Investments    84
7.04    Fundamental Changes    86
7.05    Dispositions    86
7.06    Restricted Payments    87
7.07    Change in Nature of Business    88
7.08    Transactions with Affiliates    88
7.09    Burdensome Agreements    88
7.10    Use of Proceeds    89
7.11    Financial Covenants    89
7.12    Sanctions    90
7.13    Amendments of Organization Documents    90
7.14    Accounting Changes    90
3


134956965_1
134956965_3

--------------------------------------------------------------------------------





7.15    Prepayments, Etc. of Indebtedness    90
7.16    Amendment, Etc. of Indebtedness    90
7.17    Sale and Leaseback Transactions    90
    Anti-Corruption Laws    90
ARTICLE VIII    90
EVENTS OF DEFAULT AND REMEDIES    90
8.01    Events of Default    90
8.02    Remedies upon Event of Default    93
8.03    Application of Funds    93
ARTICLE IX    ADMINISTRATIVE AGENT    94
9.01    Appointment and Authority    94
9.02    Rights as a Lender    95
9.03    Exculpatory Provisions    95
9.04    Reliance by Administrative Agent    96
9.05    Delegation of Duties    96
9.06    Resignation of Administrative Agent    96
9.07    Non-Reliance on Administrative Agent and Other Lenders    98
9.08    No Other Duties, Etc    98
9.09    Administrative Agent May File Proofs of Claim; Credit Bidding    98
9.10    Collateral and Guaranty Matters    99
9.11    Secured Cash Management Agreements and Secured Hedge Agreements    100
ARTICLE X    MISCELLANEOUS    100
10.01    Amendments, Etc    100
10.02    Notices; Effectiveness; Electronic Communications    102
10.03    No Waiver; Cumulative Remedies; Enforcement    104
10.04    Expenses; Indemnity; Damage Waiver    104
10.05    Payments Set Aside    106
10.06    Successors and Assigns    106
10.07    Treatment of Certain Information; Confidentiality    110
10.08    Right of Setoff    111
10.09    Interest Rate Limitation    112
10.10    Counterparts; Integration; Effectiveness    112
10.11    Survival of Representations and Warranties    112
10.12    Severability    113
4


134956965_1
134956965_3

--------------------------------------------------------------------------------





10.13    Replacement of Lenders    113
10.14    Governing Law; Jurisdiction; Etc    113
10.15    WAIVER OF JURY TRIAL    114
10.16    No Advisory or Fiduciary Responsibility    115
10.17    Electronic Execution of Assignments and Certain Other Documents    115
10.18    USA PATRIOT Act    115
10.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    116
10.20    Lender Representations    116
10.21    Keepwell    118
10.22    California Judicial Reference    118
10.23    Amendment and Restatement    118


5


134956965_1
134956965_3

--------------------------------------------------------------------------------





SCHEDULES
1.01(a)(ii)    Material Leased Real Property
2.01    Commitments and Applicable Percentages
5.06    Litigation Matters
5.09    Environmental Matters
5.13    Subsidiaries and Other Equity Investments; Loan Parties
5.17(a)    IP Rights
5.17(b)    Material Intellectual Property Licenses
6.12(d)    Material Deposit Accounts and Material Securities Accounts
6.21    Post-Closing Requirements
7.01    Existing Liens
7.02    Existing Indebtedness
10.02    Administrative Agent’s Office, Certain Addresses for Notices


EXHIBITS
Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C    Note
D    Compliance Certificate
E    Assignment and Assumption
F    Guaranty
G    Security Agreement
H    United States Tax Compliance Certificates
I    Solvency Certificate
J    Opinion


6


134956965_1
134956965_3


--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
August 31, 2018, among QUIDEL CORPORATION, a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
PRELIMINARY STATEMENTS:
The Borrower, the Administrative Agent and the lenders party thereto (the
“Existing Lenders”) have entered into that certain Credit Agreement dated as of
October 6, 2017 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”).
The Borrower, the Administrative Agent and the Lenders desire to amend and
restate the terms of the Existing Credit Agreement on the terms and subject to
the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
a.Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:
“Acquisition” means, with respect to any Person, any acquisition, whether by
purchase, merger, amalgamation or otherwise, by such Person of (a) Equity
Interests of any other Person if, after giving effect to the acquisition of such
Equity Interests, such other Person would be a Subsidiary of such Person, (b)
all or substantially all of the assets of any other Person or (c) assets
constituting one or more business units of any other Person.
“Act” means USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form approved by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
134956965_1134956965_3

--------------------------------------------------------------------------------





“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement, as amended.
“Alpha” means Angel Sub, Inc., a Delaware corporation and a wholly owned
Subsidiary of Abbott Laboratories, an Illinois corporation.
“Amendment No. 1” means that certain Amendment No. 1 to Amended and Restated
Credit Agreement, dated as of the Amendment No. 1 Effective Date, by and among
the Borrower, the Lenders party thereto and the Administrative Agent.
“Amendment No. 1 Effective Date” means September 11, 2020.
“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the Commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth below:

Applicable RatePricing
LevelConsolidated Leverage RatioEurodollar Rate / Letters of CreditBase
RateCommitment Fee1< 1.0 to 1.01.75%0.75%0.15%2
> 1.0 to 1.0 but < 2.0 to 1.0
2.00%1.00%0.20%3
> 2.0 to 1.0 but < 3.0 to 1.0
2.25%1.25%0.25%4
> 3.0 to 1.0
2.50%1.50%0.30%



Initially, from the Closing Date to the first Business Day immediately following
the date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.02(b) for the fiscal quarter ending September 30, 2018,
the Applicable Rate shall be determined based upon Pricing Level 2 pursuant to
the certification required under Section 4.01(a)(viii)(D). Thereafter, any
increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 4 shall apply
2


134956965_1
134956965_3

--------------------------------------------------------------------------------





as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and in each case shall remain in effect
until the date on which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively (a) Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement)BofA Securities, Inc., and (b) JPMorgan Chase Bank, N.A., each in its
capacity as joint lead arranger and joint bookrunner.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitments pursuant to Section 2.06, and (c) the date of termination of the
commitment of each Lender to make Revolving Credit Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks,
3


134956965_1
134956965_3

--------------------------------------------------------------------------------





investment firms or other financial institutions or their affiliates (other than
through liquidation, administration or other insolvency proceedings).
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, (c) the Eurodollar Rate plus 1.00%, and (d) 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate.
“Beach Acquisition” means the acquisition by the Borrower or any Subsidiary
thereof of certain assets of the Target (such assets, the “Beach Assets”)
pursuant to the Beach Acquisition Agreement.
“Beach Acquisition Agreement” means the Amended and Restated Purchase Agreement
(including all schedules and exhibits thereto), dated as of September 15, 2017,
by and among the Target, as seller, Quidel Cardiovascular Inc. (fka QTB
Acquisition Corp.), a Delaware corporation, as purchaser, for the purposes of
Section 11.15 thereof, the Borrower, as purchaser parent, and, for the limited
purposes therein set forth, Abbott Laboratories, an Illinois corporation, with
respect to the Beach Assets.
“Beach Assets” has the meaning set forth in the definition of “Beach
Acquisition”.
“Beach Instalment Payments” means collectively the EEA Instalment Payments (as
defined in Section 1(a) of Schedule 2.05 to the Beach Acquisition Agreement) and
the ROW Instalment Payments (as defined in the Section 1(b) of Schedule 2.05 to
the Beach Acquisition Agreement).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the
4


134956965_1
134956965_3

--------------------------------------------------------------------------------





Administrative Agent’s Office is located and, if such day relates to any
Eurodollar Rate Loan, means any such day that is also a London Banking Day.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to customary
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than one year from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than one year from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 365 days from the date of
acquisition thereof; and
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
5


134956965_1
134956965_3

--------------------------------------------------------------------------------





“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that either (a) at the time it enters
into a Cash Management Agreement, is a Lender or an Affiliate of a Lender or (b)
is a party to a Cash Management Agreement at the time it (or its applicable
Affiliate) becomes a Lender (either on the Closing Date or thereafter as an
Eligible Assignee), in each case in its capacity as a party to such Cash
Management Agreement.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or, issued or implemented.
“Change of Control” means, with respect to any Person, an event or series of
events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the equity securities of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right).
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means all of the “Collateral” or other similar term referred to in
the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, each of the collateral assignments,
Security Agreement Supplements, security agreements, pledge agreements or other
similar agreements delivered to the Administrative Agent pursuant to Section
6.12, and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.
6


134956965_1
134956965_3

--------------------------------------------------------------------------------





“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b)
a conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means for any Measurement Period, an amount determined for
the Borrower and its Subsidiaries on a consolidated basis (in each case, without
duplication) equal to: (a) Consolidated Net Income, (b) plus income taxes, (c)
plus interest expense and debt issuance costs and commissions, discounts and
other fees and charges associated with initial incurrence of any Indebtedness,
(d) plus non-cash stock compensation expenses, (e) plus depreciation, (f) plus
amortization (including amortization of inventory write-ups and deferred revenue
adjustments), (g) plus transaction expenses or other initial non cash or fair
value adjustments related to any merger, Acquisition or joint venture, and
non-recurring and non-cash charges associated with any impairment analysis
required under Financial Accounting Standards No. 142 and 144, (h) plus pro
forma “run rate” cost savings, operating expense reductions and synergies
related to Acquisitions (including the Existing Closing Date Acquisitions),
Dispositions, restructurings, cost savings initiatives and other initiatives
that are reasonably identifiable, factually supportable and projected by the
Borrower in good faith to result from actions that have been taken or with
respect to which substantial steps have been taken or are expected to be taken
(in the good faith determination of the Borrower) within eighteen months after
any Acquisition, Disposition, restructuring, cost savings initiative or other
initiative and (i) minus the Beach Instalment Payments actually paid by the
Borrower or any Subsidiary in connection with the Beach Acquisition; provided
that (i) the amount added-back to Consolidated EBITDA pursuant to clause (h)
shall not, in the aggregate, exceed $10,000,000 for such period, (ii)
Consolidated EBITDA shall be determined after giving effect on a pro forma basis
to any Permitted Acquisitions that have been consummated to the extent the
Administrative Agent has approved the financial statements of the applicable
acquired Persons or assets or such financial statements are audited by a
national accounting firm reasonably acceptable to the Administrative Agent (and
in either case giving effect to pro forma adjustments as determined by a
Responsible Officer of the Borrower in good faith and approved by the
Administrative Agent, such approval not to be unreasonably withheld) and (iii)
prior to the making of the initial Beach Instalment Payment, such Beach
Instalment Payment shall be deemed to have been made and Consolidated EBITDA
7


134956965_1
134956965_3

--------------------------------------------------------------------------------





shall be reduced by the amount of such payment in the period prior to the period
in which such initial Beach Instalment Payment is made.
“Consolidated EBITDAR” means, at any date of determination, an amount equal to
the sum of (a) Consolidated EBITDA for the most recently completed Measurement
Period plus (b) Consolidated Rental Payments during such Measurement Period.
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDAR less (ii) the aggregate amount of all
unfinanced Capital Expenditures less (iii) the aggregate amount of Federal,
state, local and foreign income taxes paid in cash to (b) the sum of (i)
Consolidated Interest Charges, (ii) the aggregate principal amount of all
regularly scheduled principal payments or redemptions or similar acquisitions
for value of outstanding debt for borrowed money (without adjustment for
optional or mandatory prepayments), but excluding any such payments to the
extent refinanced through the incurrence of additional Indebtedness otherwise
expressly permitted under Section 7.02, (iii) Consolidated Rental Payments
during such Measurement Period and (iv) the aggregate amount of all Restricted
Payments, in each case, of or by the Borrower and its Subsidiaries for the most
recently completed Measurement Period.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, all outstanding
Indebtedness for borrowed money and other interest-bearing Indebtedness,
including current and long term Indebtedness. For the avoidance of doubt, the
Beach Instalment Payments shall not be included as a component of Consolidated
Funded Indebtedness.
“Consolidated Interest Charges” means, for any Measurement Period, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium, debt discount, fees, charges and related expenses of the
Borrower and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
and (b) the portion of rent expense of the Borrower and its Subsidiaries with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.
“Consolidated Net Income” means, at any date of determination, the net income of
the Borrower and its Subsidiaries on a consolidated basis for the most recently
completed Measurement Period (excluding extraordinary gains and extraordinary
losses).
“Consolidated Rental Payments” means, for the relevant Measurement Period, the
aggregate amount of rental payments made in cash with respect to Leases by the
Borrower and its Subsidiaries on a consolidated basis during such Measurement
Period.
“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness that, as of
such date, is secured equally and ratably with the Obligations by a Lien on any
property of the Borrower and its Subsidiaries to (b) Consolidated EBITDA of the
Borrower and its Subsidiaries on a consolidated basis for the most recently
completed Measurement Period.
8


134956965_1
134956965_3

--------------------------------------------------------------------------------





“Consolidated Total Assets” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of the total
assets held by the Borrower and its Subsidiaries on that date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means an agreement, satisfactory in form and substance to
the Administrative Agent and executed by the financial institution or securities
intermediary at which a Material Deposit Account or Material Securities Account,
as the case may be, is maintained, pursuant to which such financial institution
or securities intermediary confirms and acknowledges the Administrative Agent’s
security interest in such account and agrees that the financial institution or
securities intermediary, as the case may be, will comply with instructions
originated by the Administrative Agent as to disposition of funds in such
account, without further consent by the Borrower or the applicable Subsidiary,
as the case may be.
“Convertible Senior Notes” means the Borrower’s 3.25% Convertible Senior Notes
due 2020.
“Covered Entity” has the meaning specified in Section 10.24(b).
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations, other than
Letter of Credit Fees, Secured Hedge Agreements and Secured Cash Management
Agreements, an interest rate equal to (i) the Base Rate plus (ii) the Applicable
Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum, in all cases to the fullest extent permitted by applicableApplicable
Laws.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing
9


134956965_1
134956965_3

--------------------------------------------------------------------------------





Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction) of and any property by
anyissuance of Equity Interests by a Subsidiary of such Person) (or the granting
of any option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.
“Dividing Person” has the meaning assigned to it in the definition of
“Division.”
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar
10


134956965_1
134956965_3

--------------------------------------------------------------------------------





arrangement), which may or may not include the Dividing Person and pursuant to
which the Dividing Person may or may not survive.
1.“Dollar” and “$” mean lawful money of the United States.
2.“Domestic Subsidiary” means any Subsidiary that is organized or existing under
the laws of the United States, any state thereof or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting,
11


134956965_1
134956965_3

--------------------------------------------------------------------------------





and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.
3.“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the LIBOR
Screen Rate at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period;
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
(c)    if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
12


134956965_1
134956965_3

--------------------------------------------------------------------------------





“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of the Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.21 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Sections 3.01(a)(ii) or (c)
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e); and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Existing Closing Date Acquisitions” means, collectively, (a) the Tango
Acquisition and (b) the Beach Acquisition.
“Existing Closing Date Acquisition Agreements” means, collectively, (a) the
Tango Acquisition Agreement and (b) the Beach Acquisition Agreement.
“Existing Credit Agreement” has the meaning specified in the introductory
paragraphs hereto.
“Existing Lender” has the meaning specified in the introductory paragraphs
hereto.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to
13


134956965_1
134956965_3

--------------------------------------------------------------------------------





comply with) and any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent, and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.
“Fee Letter” means the letter agreement, dated June 19, 2018, among the
Borrower, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing,
14


134956965_1
134956965_3

--------------------------------------------------------------------------------





regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or the payment of such Indebtedness, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness, or (iv) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The
amount of any Guarantee pursuant to clause (b) above shall not exceed the value
of the assets subject to such Lien. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, (a) all direct and indirect Material Domestic
Subsidiaries of the Borrower and Material Foreign Subsidiaries of the Borrower
that Guarantee other Indebtedness of the Borrower that is covered by clause (a)
of the definition of Indebtedness herein, and any other Subsidiary of the
Borrower that executes and delivers a Guaranty Joinder Agreement from time to
time after the Closing Date pursuant to Section 6.12 and (b) with respect to (i)
Obligations owing by any Loan Party or any Subsidiary of a Loan Party (other
than the Borrower) under any Secured Hedge Agreement or any Secured Cash
Management Agreement and (ii) the payment and performance by each Specified Loan
Party of its obligations under its Guaranty with respect to all Swap
Obligations, the Borrower.
“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit F.
“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Guarantor or any other Person to the Administrative Agent
pursuant to Section 6.12 or otherwise.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VI or VII, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.
15


134956965_1
134956965_3

--------------------------------------------------------------------------------





“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Impacted Loans” has the meaning assigned to such term in Section 3.03(a).
“Increase Effective Date” has the meaning assigned to such term in Section
2.14(a).
“Increase Joinder” has the meaning assigned to such term in Section 2.14(c).
“Incremental Commitments” means Incremental Revolving Commitments and/or the
Incremental Term Commitments.
“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.14(a).
“Incremental Term Commitments” has the meaning assigned to such term in Section
2.14(a).
“Incremental Term Loan Maturity Date” has the meaning assigned to such term in
Section 2.14(c).
“Incremental Term Loans” means any loans made pursuant to any Incremental Term
Commitments.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was invoiced) including any purchase price
adjustments with respect to any Permitted Acquisition and any earn-out
obligations when and upon the time at which the earn-out becomes certain and
non-contingent as to payment obligation;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person;
16


134956965_1
134956965_3

--------------------------------------------------------------------------------





(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; provided that this clause (g) shall not include obligations of
the Borrower to purchase, redeem, retire, defease or otherwise acquire for value
Equity Interests upon the exercise of any stock options or the vesting of
restricted stock, restricted units or performance share or unit awards of the
Borrower to the extent (and only to the extent) that such purchase, redemption
or acquisition for value would be permitted under Section 7.06(d)(ii); and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intellectual Property Security Agreement” has the meaning specified in Section
4.01(a)(iv).
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice, or such other period that is twelve months or less
requested by the Borrower and consented to by all the Lenders; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the preceding Business
Day;
(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding
17


134956965_1
134956965_3

--------------------------------------------------------------------------------





day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the Person Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment. Without
limiting the generality of the foregoing, the term “Investment” shall include,
without limitation, any Acquisition.
“IP Collateral” means, collectively, the IP Rights that constitute Collateral
under the Security Agreement.
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Landlord Waiver” means any landlord waiver, mortgagee waiver, bailee letter or
any similar acknowledgement agreement of any landlord in respect of any real
property other location where any Collateral is located, in each case in form
and substance reasonably satisfactory to the Administrative Agent.
“Latest Maturity Date” means the latest of the Maturity Date for the Revolving
Credit Loans and any Incremental Term Loan Maturity Date applicable to existing
Incremental Term Loans, as of any date of determination.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
18


134956965_1
134956965_3

--------------------------------------------------------------------------------





“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder, in
each case, with the commitments of each L/C Issuer as set forth in Schedule
2.01.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lease” means each operating or capital lease of real or personal property, or
both, related to a location or operation of the Borrower or any of its
Subsidiaries, including, but not limited to, those leases set forth on Schedule
1.01(a)(ii).
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender and the L/C Issuer.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder. A Letter of
Credit may be a sight draft commercial letter of credit or a standby letter of
credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the customary form from time to
time in use by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $10,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
“LIBOR” has the meaning specified in the definition of LIBOR Screen Rate.
19


134956965_1
134956965_3

--------------------------------------------------------------------------------





“LIBOR Screen Rate” means the rate per annum equal to the London Interbank
Offered Rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars) for a
period equal in length to such Interest Period (“LIBOR”), as published on the
applicable Bloomberg screen page or other applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning assigned to such term in Section 3.03(b).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
agreement creating or perfecting rights in cash collateral pursuant to the
provisions of Section 2.15 of this Agreement, (d) the Guaranty and Guaranty
Joinder Agreements, (e) the Collateral Documents, (f) the Reaffirmation
Agreement, (g) the Fee Letter and (h) each Issuer Document.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
“Material Contract” means any agreement or arrangement to which any Loan Party
is a party (other than the Loan Documents) with respect to which breach,
termination, nonperformance or failure to renew could reasonably be expected to
result in the loss of 5% or more of revenue for the Borrower and
20


134956965_1
134956965_3

--------------------------------------------------------------------------------





its Subsidiaries in any twelve month period or could reasonably be expected to
have any other Material Adverse Effect; provided that the term “Material
Contract” shall not include any ordinary course distribution agreement that does
not include material defined purchase requirements.
“Material Deposit Account” means any Deposit Account of a Loan Party that
constitutes Collateral and that has an average daily balance in excess of
$1,000,000 based on the prior twelve month period.
“Material Domestic Subsidiary” means each Domestic Subsidiary of the Borrower
that individually represents greater than or equal to 10% of the Consolidated
Total Assets of the Borrower and its Subsidiaries; provided that in the event
that the Material Domestic Subsidiaries and the Borrower on a combined basis do
not represent at least eighty percent (80%) of the total assets of the Borrower
and its Domestic Subsidiaries on a combined basis (excluding in each case the
value of equity investments in subsidiaries) as of the end of the most recently
ended fiscal year, then in such case the Borrower shall identify additional
wholly-owned Domestic Subsidiaries to constitute Material Domestic Subsidiaries
such that the 80% test is satisfied.
“Material Foreign Subsidiary” means each Foreign Subsidiary of the Borrower that
individually represents greater than or equal to 10% of the Consolidated Total
Assets of the Borrower and its Subsidiaries.
“Material Intellectual Property License” means any Material Contract that is a
license relating to intellectual property owned, held or used by any Loan Party
as licensee.
“Material Leased Real Property” means any real property leased by a Loan Party
that is (a) either listed on Schedule 1.01(a)(ii) or is material (as reasonably
determined by the Borrower and the Administrative Agent) to the operations of
the Borrower and its Subsidiaries and (b) owned by a Person other than a Loan
Party.
“Material Securities Account” means any Securities Account of a Loan Party with
an average daily balance in an amount in excess of $1,000,000 based on the prior
twelve month period.
“Maturity Date” means August 31, 2023; provided, however, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.
“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.
“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at Section
1395, et seq. of Title 42 of the United States Code.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral
21


134956965_1
134956965_3

--------------------------------------------------------------------------------





consisting of cash or deposit account balances provided in accordance with the
provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal to 102%
of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Revolving Credit Loans or Swing Line Loans, as the case may be, made
by such Lender, substantially in the form of Exhibit C.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that the Obligations shall exclude
any Excluded Swap Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than
22


134956965_1
134956965_3

--------------------------------------------------------------------------------





connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Documents).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Sections 3.06 or 10.13).
“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Acquisition” means an Acquisition with respect to which all of the
following conditions shall have been satisfied (or the Required Lenders shall
have otherwise approved such Acquisition):
1.the Person, division or business being acquired (the “Acquired Business”)
shall be in such lines of business such that the Borrower will be in compliance
with Section 7.07 after giving effect to such Acquisition; provided that this
clause (a) shall not apply to the extent no Person, division or business is
being acquired in connection with such Acquisition;
23


134956965_1
134956965_3

--------------------------------------------------------------------------------





2.the board of directors or other similar governing body of the Person to be
acquired or whose assets or division or other relevant business are to be
acquired) shall have approved such Acquisition;
3.the Total Consideration paid or payable with respect to such Acquisition
(excluding consideration paid or payable with Equity Interests of the Borrower)
shall not exceed $150,000,000;
4.before and after giving effect to such Acquisition, no Default or Event of
Default shall exist, including with respect to the covenants contained in
Section 7.11, before and after giving effect to such Acquisition, based on the
financial statements most recently delivered to the Administrative Agent
pursuant to Sections 6.01(a) or 6.01(b) as adjusted on a pro forma basis
including the Acquired Business based on reasonable pro forma assumptions of
management;
5.to the extent that the Acquired Business has rights to any Medicare or
Medicaid receivables, prior to the closing of such Acquisition, (i) the Borrower
shall have given prior written notice of such to the Administrative Agent and
Lenders and (ii) the Borrower shall have complied with Section 6.17 with respect
to such Acquisition and the Acquired Business; and
6.on or prior to the closing date of any Acquisition or series of related
Acquisitions where the Total Consideration is in excess of $20,000,000, the
Borrower shall have delivered to the Administrative Agent and each Lender an
executed officer’s certificate in form and substance reasonably satisfactory to
the Administrative Agent and the Required Lenders certifying that such
Acquisition satisfies all of the conditions set forth in this definition and
attaching thereto a Compliance Certificate.
“Permitted Convertible Indebtedness” means any unsecured Indebtedness issued
under the Convertible Senior Notes, and any refinancings or replacements thereof
that is unsecured Indebtedness issued by the Borrower and/or guaranteed by a
Loan Party; provided that (i) the amount of such Indebtedness is not increased
at the time of such refinancing or replacement except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and (ii) any Indebtedness in
connection with a refinancing or a replacement thereof shall (A) not mature or
require any payment of principal thereof prior to the date that is 91 days past
the Maturity Date and (B) have covenants that are not more restrictive (taken as
a whole) than those set forth herein; provided, further, that the conversion of
Permitted Convertible Indebtedness, including any requirement or decision to pay
cash upon any conversion of Permitted Convertible Indebtedness in lieu of all or
any portion of the Equity Interests of the Borrower due upon conversion of such
Permitted Convertible Indebtedness, and the requirement of the Borrower to
repurchase Permitted Convertible Indebtedness prior to its stated maturity date
upon a fixed date or upon the occurrence of a fundamental change (which would
include customary change of control provisions or a termination of trading of
the Borrower’s common stock on the exchange on which it is then listed), shall
not constitute a maturity or the requirement of any payment of principal of such
Permitted Convertible Indebtedness prior to the date that is 91 days past the
Maturity Date hereunder for purposes of this definition.
“Permitted Stock Repurchase” means the Borrower’s purchase, redemption or other
acquisition of the shares of its common stock or other Equity Interests
(including, but not limited to, securities convertible into or exchangeable for
shares of its capital stock) for solely cash consideration (a “Stock
Repurchase”) with respect to which all of the following conditions shall have
been satisfied:
24


134956965_1
134956965_3

--------------------------------------------------------------------------------





a.both before and after giving effect to such Stock Repurchase, no Default or
Event of Default shall exist or shall be caused thereby;
b.the Borrower and its Subsidiaries shall be in actual and pro forma compliance
with the covenants contained in Section 7.11 before and after giving effect to
such Stock Repurchase; and
c.after giving pro forma effect to such Stock Repurchase for the most recently
ended Measurement Period (including any incurrence and/or repayment of
Indebtedness in connection therewith), the Consolidated Senior Secured Leverage
Ratio is less than or equal to 1.25 to 1.00.
“Permitted Subsidiary Transaction” means a transaction or series of related
transactions pursuant to which Borrower or its Subsidiaries, including any
Subsidiaries created or acquired after the Closing Date, reorganize the
organizational structure of Borrower’s Subsidiaries or otherwise enter into
transactions or arrangements between or among themselves, including (x)
transactions or arrangements involving (i) Liens securing Indebtedness incurred
as part of the Permitted Subsidiary Transaction or otherwise arising in
connection with the Permitted Subsidiary Transaction, (ii) Dispositions of
property, including Intellectual Property and Collateral, among and between the
Borrower or its Subsidiaries, (iii) Investments by the Borrower or any
Subsidiary in any other Subsidiary and (iv) Indebtedness of the Borrower to any
Subsidiary or of any Subsidiary to the Borrower or any other Subsidiary and (y)
consummation of Deferred Transfer Closings (as defined in the Beach Acquisition
Agreement and the Tango Acquisition Agreement) pursuant to Section 2.08 of the
Beach Acquisition Agreement and the Tango Acquisition Agreement; provided,
however, that pursuant to any such transaction or arrangement or series of
related transactions or arrangements, (a) no entity that is a Guarantor
immediately prior to the Permitted Subsidiary Transaction ceases to be a
Guarantor as a result of, or immediately after, the Permitted Subsidiary
Transaction, except in the case of a Guarantor that merges with another Loan
Party in a transaction otherwise permitted under this Agreement or if the
Subsidiary who receives the Disposition or Investment (or its parent, subject to
consent of the Administrative Agent) is or becomes a Guarantor hereunder, (b)
the aggregate amount of such Liens, Indebtedness, Investments and Dispositions
that are not otherwise permitted pursuant to Sections 7.01, 7.02, 7.03 and 7.05
shall not exceed in the aggregate the Permitted Subsidiary Transaction Amount,
and (c) no other element thereof not addressed by clauses (a) and (b) would
reasonably be expected to be materially adverse to any material interests of the
Administrative Agent and the Lenders.
“Permitted Subsidiary Transaction Amount” means at any time and from time to
time, an aggregate permitted amount not to exceed $150,000,000, including (i)
Indebtedness at any time outstanding; and (ii) with respect to Dispositions and
Investments, incurred following the Closing Date, in each case without
duplication; by way of example, if the Borrower makes a Disposition of property
valued at $5,000,000 to “subsidiary x” in return for an Investment in the form
of a promissory note in the amount of $5,000,000, the aggregate amount counted
against the Permitted Subsidiary Transaction Amount is $5,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
25


134956965_1
134956965_3

--------------------------------------------------------------------------------





“Pledged Collateral” has the meaning given such term in the Security Agreement.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Reaffirmation Agreement” means the Reaffirmation Agreement dated as of the
Closing Date by the Borrower and the Guarantors to the Administrative Agent for
the benefit of the Secured Parties.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 10.06(c).
“Related Documents” means the Existing Closing Date Acquisition Agreements and
all material documents, instruments and agreements entered into in connection
with the foregoing.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition) and (b)
aggregate unused Commitments; provided that the amount of any participation in
any Swing Line Loan and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that is the Swing Line Lender or L/C
Issuer, as the case may be, in making such determination; and provided, further,
that the unused Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party
26


134956965_1
134956965_3

--------------------------------------------------------------------------------





and, solely for purposes of notices given pursuant to Article II, any other
officer or employee of the Borrower so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment by such Person. Notwithstanding the foregoing, the
following shall not constitute a Restricted Payment: (1) the conversion of
(including any cash payment upon conversion), or payment of any principal or
premium on, any Permitted Convertible Indebtedness (including any payment of
cash in lieu of fractional shares), (2) exchanges of Permitted Convertible
Indebtedness for other securities or the repurchase of Permitted Convertible
Indebtedness for cash or other securities, (3) the payment of any interest
(including any “additional interest” pursuant to the terms of the Permitted
Convertible Indebtedness) with respect to any Permitted Convertible
Indebtedness, or (4) any conversion rate adjustments to Permitted Convertible
Indebtedness pursuant to the terms thereof, including, but not limited to, (i)
adjustments resulting from stock or cash dividends on Equity Interests of the
Borrower, (ii) subdivisions or combinations of the Equity Interests of the
Borrower, (iii) payments in respect of tender or exchange offers in respect of
Equity Interests of the Borrower, and (iv) customary make-whole adjustments
relating to Permitted Convertible Indebtedness.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.
27


134956965_1
134956965_3

--------------------------------------------------------------------------------





“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or
other relevant sanctions authority.
“Scheduled Unavailability Date” has the meaning assigned to such term in Section
3.03(b).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
“Securities Account” means an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.
“Security Agreement” means the Security Agreement dated as of October 6, 2017 by
the Borrower and the Guarantors that are Domestic Subsidiaries to the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit G, as supplemented from time to time by the execution and
delivery of Security Joinder Agreements.
“Security Agreement Supplement” means each Security Agreement Supplement,
substantially in the form thereof attached to the Security Agreement executed
and delivered by a Guarantor or any other Person to the Administrative Agent
pursuant to Section 6.12 or otherwise.
“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to the Security Agreement, executed
and delivered by a Guarantor or any other Person to the Administrative Agent
pursuant to Section 6.12 or otherwise.
“Solvent” with respect to any Person, means that as of the date of determination
both (a)(i) the then fair saleable value of the tangible and intangible property
of such Person, including Equity Interests owned by such Person, is (A) greater
than the total amount of liabilities (including contingent liabilities) of such
Person and (B) not less than the amount that will be required to pay the
probable liabilities on such Person’s then existing debts as they become
absolute and due considering all financing alternatives and potential asset
sales reasonably available to such Person; (ii) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (iii) such Person does not intend to incur, or reasonably
believe that it will incur, debts beyond its ability to pay such debts as they
become due; and (b) such Person is “solvent” within the meaning given that term
and similar terms under applicable laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in
28


134956965_1
134956965_3

--------------------------------------------------------------------------------





light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.21).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder, in each case, with the
commitments of each Swing Line Lender as set forth in Schedule 2.01.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
29


134956965_1
134956965_3

--------------------------------------------------------------------------------





“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Tango Acquisition” means the acquisition by the Borrower or any Subsidiary
thereof of certain assets of the Target (such assets, the “Tango Assets”)
pursuant to the Tango Acquisition Agreement.
“Tango Acquisition Agreement” means the Amended and Restated Triage Purchase
Agreement (including all schedules and exhibits thereto), dated as of September
15, 2017, by and among the Target, as seller, Quidel Cardiovascular Inc. (fka
QTB Acquisition Corp.), a Delaware corporation, as purchaser, for the purposes
of Section 6.13 and 12.15 thereof, the Borrower, as purchaser parent, and, for
the limited purposes therein set forth, Abbott Laboratories, an Illinois
corporation, with respect to the Tango Assets.
“Tango Assets” has the meaning set forth in the definition of “Tango
Acquisition”.
“Target” means Alere Inc., a Delaware corporation (as in existence after the
merger thereof with Alpha).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Consideration” means, with respect to any Acquisition, (without
duplication) the sum of (a) the total amount of cash paid in connection with
such Acquisition, (b) all Indebtedness incurred in connection with such
Acquisition, (c) such amount of liabilities assumed in connection with such
Acquisition (excluding normal trade payables, accruals and indemnities), (d) the
amount of Indebtedness payable to the seller in connection with such Acquisition
and (e) the amounts paid or to be paid under any covenant not to compete,
consulting agreements, “earn-up” or “earn-out” agreements and other deferred or
contingent payment obligations in connection with such Acquisition, as
reasonably estimated by the Borrower.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
30


134956965_1
134956965_3

--------------------------------------------------------------------------------





“Transactions” means, collectively, (a) the refinancing of certain Indebtedness
of the Borrower and its Subsidiaries under the Existing Credit Agreement, (b)
the entering into of this Agreement and making of Credit Extensions on the
Closing Date (if any), (c) the payment of fees, commissions, transaction costs
and expenses incurred in connection with each of the foregoing and (d) all
related transactions to occur on or prior to the Closing Date.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
31


134956965_1
134956965_3

--------------------------------------------------------------------------------





a.Other Interpretive Provisions. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:
7.The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
8.In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
9.Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.Any reference herein to a merger, amalgamation, consolidation, assignment,
sale, disposition or transfer, or similar term, shall be deemed to apply to a
division of or by a limited liability company, or an allocation of assets to a
series of a limited liability company (or the unwinding of such a division or
allocation), as if it were a merger, amalgamation, consolidation, assignment,
sale, disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).
b.Accounting Terms. Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be
32


134956965_1
134956965_3

--------------------------------------------------------------------------------





disregarded. For the avoidance of doubt, and without limitation of the
foregoing, Permitted Convertible Indebtedness shall at all times be valued at
the full stated principal amount thereof and shall not include any reduction or
appreciation in value of the shares deliverable upon conversion thereof.
2.Changes in GAAP. If at any time any change in GAAP (including the adoption of
IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.
3.Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein but for no other purpose.
c.Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
d.Times of Day; Rates.
4.Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).
5.The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.
e.Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of
33


134956965_1
134956965_3

--------------------------------------------------------------------------------





Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
f.Currency Equivalents Generally. Any amount specified in this Agreement (other
than in Articles II, IX and X) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the
Administrative Agent as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 8:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
g.The Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Revolving Credit Loan”) to
the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, and (ii) the Revolving Credit Exposure shall not exceed
such Lender’s Commitment. Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01. Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
h.Borrowings, Conversions and Continuations of Loans. Each Revolving Credit
Borrowing, each conversion of Revolving Credit Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone, or (B) a Committed Loan Notice; provided that any telephone notice
must be confirmed immediately by delivery to the Administrative Agent of a
Committed Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 8:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 8:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 8:00 a.m., three Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a
34


134956965_1
134956965_3

--------------------------------------------------------------------------------





principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice shall specify (i) whether the Borrower is requesting
a Revolving Credit Borrowing, a conversion of Revolving Credit Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Revolving Credit Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Revolving Credit Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
Eurodollar Rate Loan.
6.Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Revolving Credit Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a). In the case of a Revolving Credit Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 10:00 a.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.
7.Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.
8.The Administrative Agent shall promptly notify the Borrower and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
9.After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than 10 Interest Periods in effect with respect to Revolving Credit
Loans.
35


134956965_1
134956965_3

--------------------------------------------------------------------------------





10.Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover the portion of its Loans in connection with any
refinancing, extension, loan modification or similar transaction permitted by
the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent, and such Lender.
i.Letters of Credit.
11.The Letter of Credit Commitment.
i.Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with Section
2.03(b), and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the Revolving Credit Exposure shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
ii.The L/C Issuer shall not issue any Letter of Credit if:
a.subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
b.the expiry date of the requested Letter of Credit would occur after the Letter
of Credit Expiration Date, unless all the Lenders and the L/C Issuer have
approved such expiry date.
iii.The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
c.any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed
36


134956965_1
134956965_3

--------------------------------------------------------------------------------





loss, cost or expense which was not applicable on the Closing Date and which the
L/C Issuer in good faith deems material to it;
d.the issuance of the Letter of Credit would violate one or more policies of the
L/C Issuer applicable to letters of credit generally;
e.except as otherwise agreed by the Administrative Agent and the L/C Issuer, the
Letter of Credit is in an initial stated amount less than $100,000, in the case
of a commercial Letter of Credit, or $500,000, in the case of a standby Letter
of Credit;
f.the Letter of Credit is to be denominated in a currency other than Dollars;
g.any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
h.the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.
iv.The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
v.The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.
vi.The L/C Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and the L/C
Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
12.Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
vii.Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit
37


134956965_1
134956965_3

--------------------------------------------------------------------------------





Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent and the L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the L/C Issuer may require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other customary documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may reasonably require.
viii.Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.
ix.If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a standby Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such standby Letter of Credit)
by giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such standby Letter of Credit is issued. Unless otherwise directed
by the L/C Issuer, the Borrower shall not be required to make a specific request
to the L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the extension of such standby Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such standby Letter
of Credit in
38


134956965_1
134956965_3

--------------------------------------------------------------------------------





its revised form (as extended) under the terms hereof (by reason of the
provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.
x.Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
13.Drawings and Reimbursements; Funding of Participations.
xi.Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 1:00 p.m. on the Business
Day after the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing plus accrued interest on the amount of such drawing (which interest
shall accrue from the Honor Date to the time of reimbursements as if the amount
of such drawing were a Base Rate Loan). If the Borrower fails to so reimburse
the L/C Issuer by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
xii.Each Lender (including a Lender acting as L/C Issuer) shall upon any notice
pursuant to Section 2.03(c)(i) make funds available (and the Administrative
Agent may apply Cash Collateral provided for this purpose) for the account of
the L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 10:00 a.m. on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
xiii.With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear
39


134956965_1
134956965_3

--------------------------------------------------------------------------------





interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
xiv.Until each Lender funds its Revolving Credit Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
xv.Each Lender’s obligation to make Revolving Credit Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
xvi.If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Credit Loan included in the relevant Revolving Credit Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.03(c)(vi) shall be conclusive absent manifest error.
14.Repayment of Participations.
xvii.At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.
40


134956965_1
134956965_3

--------------------------------------------------------------------------------





xviii.If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
15.Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
xix.any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
xx.the existence of any claim, counterclaim, setoff, defense or other right that
the Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
xxi.any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;
xxii.waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;
xxiii.honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;
xxiv.any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
xxv.any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
41


134956965_1
134956965_3

--------------------------------------------------------------------------------





xxvi.any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
16.Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
17.Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where
42


134956965_1
134956965_3

--------------------------------------------------------------------------------





the L/C Issuer or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.
18.Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage a Letter
of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to
the Applicable Rate times the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be (i)
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
19.Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. In addition, the Borrower shall pay directly to the L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
20.Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
21.Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
j.Swing Line Loans. The Swing Line. Subject to the terms and conditions set
forth herein, the Swing Line Lender, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, may in its sole discretion make
loans (each such loan, a “Swing Line Loan”) to the Borrower from time to time on
any Business Day during the Availability Period in an aggregate amount
43


134956965_1
134956965_3

--------------------------------------------------------------------------------





not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Credit Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (x)(i) the Total Outstandings shall not exceed the Aggregate
Commitments at such time, and (ii) the Revolving Credit Exposure of any Lender
shall not exceed such Lender’s Commitment, (y) the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan,
and (z) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall bear interest only at a rate based on the Base Rate. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.
22.Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 12:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 1:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 2:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower.
23.Refinancing of Swing Line Loans.
xxvii.The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such
44


134956965_1
134956965_3

--------------------------------------------------------------------------------





Committed Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 10:00 a.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lender.
xxviii.If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
xxix.If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Revolving Credit Borrowing or funded participation
in the relevant Swing Line Loan, as the case may be. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
xxx.Each Lender’s obligation to make Revolving Credit Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.
24.Repayment of Participations.
xxxi.At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.
45


134956965_1
134956965_3

--------------------------------------------------------------------------------





xxxii.If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
25.Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.
26.Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
k.Prepayments.
27.Subject to the last sentence of this Section 2.05(a), the Borrower may, upon
notice to the Administrative Agent, at any time or from time to time voluntarily
prepay Revolving Credit Loans in whole or in part without premium or penalty;
provided that (i) such notice must be in a form acceptable to the Administrative
Agent and be received by the Administrative Agent not later than 8:00 a.m. (A)
three Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid to but not including the date of
the repayment, together with any additional amounts required pursuant to Section
3.05. Subject to Section 2.16, each such prepayment shall be applied to the
Loans of the Lenders in accordance with their respective Applicable Percentages.
28.The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 10:00 a.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
46


134956965_1
134956965_3

--------------------------------------------------------------------------------





29.If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments at such time, the Borrower shall immediately prepay Revolving Credit
Loans, Swing Line Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) in an aggregate amount equal to such
excess.
l.Termination or Reduction of Commitments. Optional. The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit, or from time to time
permanently reduce the Aggregate Commitments, the Letter of Credit Sublimit or
the Swing Line Sublimit; provided that (i) any such notice shall be received by
the Administrative Agent not later than 8:00 a.m. five Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce (A) the
Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments as proposed to be reduced, (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit as
proposed to be reduced, or (C) the Swing Line Sublimit if, after giving effect
thereto and to any concurrent prepayments hereunder, the Outstanding Amount of
Swing Line Loans would exceed the Swing Line Sublimit as proposed to be reduced.
30.Mandatory. If after giving effect to any reduction or termination of
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Aggregate Commitments at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.
31.Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Aggregate Commitment under
this Section 2.06. Upon any reduction of the Aggregate Commitments, the
Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount. All fees accrued until the effective date
of any termination of the Aggregate Commitments shall be paid on the effective
date of such termination.
m.Repayment of Loans.
32.Revolving Credit Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Credit Loans
outstanding on such date.
33.Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date.
n.Interest. Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.
34.(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall
47


134956965_1
134956965_3

--------------------------------------------------------------------------------





thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by
applicableApplicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicableApplicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in Sections 2.08(b)(i) and (b)(ii) above), the
Borrower shall pay interest, if any, on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by
applicableApplicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
35.Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
o.Fees. In addition to certain fees described in Sections 2.03(h) and (i):
36.Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.16. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
Commitment Fee. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
37.Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
p.Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to
48


134956965_1
134956965_3

--------------------------------------------------------------------------------





the Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(b)    If, as a result of any restatement of the financial statements of the
Borrower or for any other reason, the Borrower or the Lenders determine that (i)
the Consolidated Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive for the two year
period immediately following the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder.
q.Evidence of Debt. The Credit Extensions made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
38.In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
r.Payments Generally; Administrative Agent’s Clawback. General. All payments to
be made by the Borrower shall be made free and clear of and without condition or
deduction for any
49


134956965_1
134956965_3

--------------------------------------------------------------------------------





counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 11:00 a.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 11:00 a.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
39.(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 9:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at
50


134956965_1
134956965_3

--------------------------------------------------------------------------------





the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
40.Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
41.Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).
42.Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
43.Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
s.Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and subparticipations in L/C Obligations and
Swing Line Loans of the other Lenders, or make such other adjustments as shall
be
51


134956965_1
134956965_3

--------------------------------------------------------------------------------





equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:
xxxiii.if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
xxxiv.the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.15, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable lawApplicable Law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
t.Increase in Commitments.
44.Borrower Request. The Borrower may from time to time by written notice to the
Administrative Agent elect to request (x) prior to the Maturity Date, an
increase to the existing Commitments (each, an “Incremental Revolving
Commitment”) and/or (y) the establishment of one or more new term loan
commitments (each, an “Incremental Term Commitment”). The aggregate principal
amount of such increased Commitments may not be in excess of an amount that
would cause the Consolidated Leverage Ratio as of the four (4) consecutive
fiscal quarter period most recently ended prior to the incurrence of such
Incremental Commitment, on a pro forma basis giving effect to the incurrence
thereof (with the Commitments and any Incremental Commitments being deemed to be
fully funded on the date of such determination) and any Permitted Acquisition
consummated or to be consummated in connection therewith, to exceed the maximum
Consolidated Leverage Ratio then permitted pursuant to Section 7.11(a) (giving
pro forma effect to any potential increase to the Consolidated Leverage Ratio
for Permitted Acquisitions pursuant to such Section). Each such notice shall
specify (i) the date (each, an “Increase Effective Date”) on which the Borrower
proposes that the Incremental Commitments shall be effective, which shall be a
date not less than 10 Business Days after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each Eligible
Assignee to whom the Borrower proposes any portion of such Incremental
Commitments be allocated and the amounts of such allocations; provided that any
existing Lender approached to provide all or a portion of the Incremental
Commitments may elect or decline, in its sole discretion, to provide such
Incremental Commitment. Notwithstanding the above, each Incremental Commitment
shall be in an aggregate amount of at least $10,000,000.
45.Conditions. The Incremental Commitments shall become effective as of the
Increase Effective Date; provided that:
52


134956965_1
134956965_3

--------------------------------------------------------------------------------





xxxv.each of the conditions set forth in Section 4.02 shall be satisfied;
xxxvi.the Borrower shall deliver to the Administrative Agent and the Lenders
such information as may be requested pursuant to Section 4.01(b);
xxxvii.no Default shall have occurred and be continuing or would result from the
borrowings to be made on the Increase Effective Date;
xxxviii.the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date, and
except that for purposes of this Section 2.14(b), the representations and
warranties contained in Section 5.05(a) and Section 5.05(b) shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01;
xxxix.on a pro forma basis (assuming, in the case of Incremental Revolving
Commitments, that such Incremental Revolving Commitments are fully drawn on the
date of such determination), the Borrower shall be in compliance with the
covenant set forth in Section 7.11(b), as of the end of the latest fiscal
quarter for which internal financial statements are available;
xl.the Borrower shall make any breakage payments in connection with any
adjustment of Revolving Credit Loans pursuant to Section 2.14(d); and
xli.the Borrower shall deliver or cause to be delivered officer’s certificates
and legal opinions of the type delivered on the Closing Date to the extent
reasonably requested by, and in form and substance reasonably satisfactory to,
the Administrative Agent.
46.Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to Incremental Commitments shall be as follows:
xlii.the weighted average life to maturity and other terms and provisions of
Incremental Term Loans (including with respect to prepayments, amortization and
pricing) shall be reasonably satisfactory to the Administrative Agent; provided
that in any event the Incremental Term Loans must comply with clauses (iii) and
(iv) below;
xliii.the terms and provisions of Revolving Credit Loans made pursuant to new
Commitments shall be identical to the Revolving Credit Loans;
xliv.the Incremental Term Loans shall not contain additional or different
covenants or financial covenants which are more restrictive in any material
respect than the covenants in the Loan Documents at the time of the incurrence
of such Incremental Term Loans unless (x) such covenants benefit all of the
Lenders or are otherwise consented to by the Required Lenders or (y) such
covenants apply only after the Maturity Date; and
xlv.the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the then Latest Maturity Date;
The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such Incremental
53


134956965_1
134956965_3

--------------------------------------------------------------------------------





Commitment, in form and substance reasonably satisfactory to each of them.
Notwithstanding the provisions of Section 10.01, the Increase Joinder may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section 2.14. In addition, unless otherwise specifically provided herein,
all references in Loan Documents to Revolving Credit Loans shall be deemed,
unless the context otherwise requires, to include references to Revolving Credit
Loans made pursuant to Incremental Revolving Commitments.
47.Adjustment of Revolving Credit Loans. To the extent the Commitments being
increased on the relevant Increase Effective Date are Incremental Revolving
Commitments, then each Lender that is acquiring an Incremental Revolving
Commitment on the Increase Effective Date shall make a Revolving Credit Loan,
the proceeds of which will be used to prepay the Revolving Credit Loans of the
other Lenders immediately prior to such Increase Effective Date, so that, after
giving effect thereto, the Revolving Credit Loans outstanding are held by the
Lenders pro rata based on their Commitments after giving effect to such Increase
Effective Date. If there is a new borrowing of Revolving Credit Loans on such
Increase Effective Date, the Lenders after giving effect to such Increase
Effective Date shall make such Revolving Credit Loans in accordance with Section
2.01.
48.Making of New Term Loans. On any Increase Effective Date on which new
Commitments for Incremental Term Loans are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such new
Commitment shall make an Incremental Term Loan to the Borrower in an amount
equal to its new Commitment.
49.Equal and Ratable Benefit. The Loans and Commitments established pursuant to
Section 2.14 shall constitute Loans and Commitments under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Collateral Documents, except
that the new Loans may be subordinated in right of payment or the Liens securing
the new Loans may be subordinated, in each case, to the extent set forth in the
Increase Joinder. The Loan Parties shall take any actions reasonably required by
the Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Collateral Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such class of
Incremental Term Loans or any such new Commitments.
50.Conflicting Provisions. This Section 2.14 shall supersede any provisions in
Section 2.13 or 10.01 to the contrary. No increase pursuant to Section 2.14
shall increase the Letter of Credit Sublimit or the Swing Line Sublimit without
the written consent of the L/C Issuer or the Swing Line Lender, as applicable.
u.Cash Collateral.
51.Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases), following
any request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to
54


134956965_1
134956965_3

--------------------------------------------------------------------------------





Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will, promptly
upon demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicableApplicable Laws,
to reimburse the L/C Issuer. Additionally, if the Administrative Agent notifies
the Borrower at any time that the Outstanding Amount of all L/C Obligations at
such time exceeds 105% of the Letter of Credit Sublimit then in effect, then,
within two Business Days after receipt of such notice, the Borrower shall
provide Cash Collateral for the Outstanding Amount of the L/C Obligations in an
amount not less than the amount by which the Outstanding Amount of all L/C
Obligations exceeds the Letter of Credit Sublimit.
52.Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). All Cash Collateral
(other than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.
The Borrower shall pay on demand therefor from time to time all customary
account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
53.Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
54.Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly to the Person providing the Cash Collateral following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the L/C Issuer that there exists excess Cash Collateral; provided, however, (x)
any such release to the Person providing the Cash Collateral shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
v.Defaulting Lenders.
55


134956965_1
134956965_3

--------------------------------------------------------------------------------





55.Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicableApplicable Law:
xlvi.Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lenders”.
xlvii.Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
xlviii.Certain Fees.
56


134956965_1
134956965_3

--------------------------------------------------------------------------------





i.No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
j.Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.15.
k.With respect to any fee payable under Section 2.09(a) or any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.
xlix.Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment. Subject to Section
10.19, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
l.Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicableApplicable Law, (x) first, prepay Swing Line Loans in an amount
equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.
56.Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to
57


134956965_1
134956965_3

--------------------------------------------------------------------------------





fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
w.Taxes. Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
li.Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicableApplicable Laws. If
any applicableApplicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
lii.If any Loan Party or the Administrative Agent shall be required by the Code
(as determined in the good faith discretion of such Person) to withhold or
deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Administrative Agent shall
withhold or make such deductions as are determined by the Administrative Agent
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
liii.If any Loan Party or the Administrative Agent shall be required by any
applicableApplicable Laws other than the Code (as determined in the good faith
discretion of such Person) to withhold or deduct any Taxes from any payment,
then (A) such Loan Party or the Administrative Agent, as required by such Laws,
shall withhold or make such deductions as are determined by it to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
57.Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with
58


134956965_1
134956965_3

--------------------------------------------------------------------------------





applicable lawApplicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
58.Tax Indemnifications.
liv.The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. The
Borrower shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.
Upon making such payment to the Administrative Agent, the Borrower shall be
subrogated to the rights of the Administrative Agent pursuant to Section
3.01(c)(ii) below against the applicable Defaulting Lender or L/C Issuer (other
than the right of set off pursuant to the last sentence of Section 3.01(c)(ii)).
lv.Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (y) the
Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Borrower, as applicable, against any Excluded Taxes
attributable to such Lender or the L/C Issuer, in each case, that are payable or
paid by the Administrative Agent or the Borrower in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
59.Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be, with the Taxes so paid
by
59


134956965_1
134956965_3

--------------------------------------------------------------------------------





the Borrower or by the Administrative Agent to such Governmental Authority to be
deemed to have been made under this Agreement to the affected Lender.
60.Status of Lenders; Tax Documentation.
lvi.Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable lawApplicable Law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B)
required by applicable lawApplicable Law other than the Code or the taxing
authorities of the jurisdiction pursuant to such applicable lawApplicable Law to
comply with the requirements for exemption or reduction of withholding tax in
that jurisdiction) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
lvii.Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
l.any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
m.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from,
60


134956965_1
134956965_3

--------------------------------------------------------------------------------





or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;
(ii)executed copies of IRS Form W-8ECI;
(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(iv)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;
n.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable lawApplicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable lawApplicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
o.if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable
lawApplicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
61


134956965_1
134956965_3

--------------------------------------------------------------------------------





Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
lviii.Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
61.Treatment of Certain Refunds. Unless required by applicableApplicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.
62.Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
63.Defined Terms. For purposes of this Section 3.01, the term “Applicable Law”
includes FATCA.
x.Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on such Base
62


134956965_1
134956965_3

--------------------------------------------------------------------------------





Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
y.Inability to Determine Rates.
64.Temporary Inability.
lix.Except in the case of circumstances described in Section 3.03(b), if in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof, (A) the Administrative Agent determines that (1) Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, or (2) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan (in each case with respect to clause (a)(i)(A) above, “Impacted Loans”), or
(B) the Administrative Agent or the affected Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent upon the instruction of the affected
Lenders revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
lx.Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i)(A) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (A) the Administrative Agent revokes the notice delivered with respect to
the
63


134956965_1
134956965_3

--------------------------------------------------------------------------------





Impacted Loans under clause (a)(i)(A) of this Section, (B) the affected Lenders
notify the Administrative Agent and the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (C) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.
65.Non-Temporary Inability.
lxi.Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, including Section 3.03(a) above, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or the Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to the Borrower) that the Borrower or
the Required Lenders (as applicable) have determined, that:
p.adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
q.the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or
r.syndicated loans currently being executed, or that include language similar to
that contained in this Section, are being executed or amended (as applicable) on
a general basis to incorporate or adopt a new benchmark interest rate to replace
LIBOR;
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar
Dollar-denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.
(ii)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (b)(i)(A) above exist or the Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the
64


134956965_1
134956965_3

--------------------------------------------------------------------------------





obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) the Eurodollar Rate component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans in the affected currency or currencies (to the extent of
the affected Eurodollar Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.
(iii)    Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement.
z.Increased Costs; Reserves on Eurodollar Rate Loans. Increased Costs Generally.
If any Change in Law shall:
lxii.impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;
lxiii.subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
lxiv.impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or the L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
66.Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved
65


134956965_1
134956965_3

--------------------------------------------------------------------------------





but for such Change in Law (taking into consideration such Lender’s or the L/C
Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
67.Certificates for Reimbursement. A certificate, together with reasonably
detailed calculations, of a Lender or the L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or the L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
68.Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
69.Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan, provided the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.
aa.Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
70.any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
71.any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
72.any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;
66


134956965_1
134956965_3

--------------------------------------------------------------------------------





including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
ab.Mitigation Obligations; Replacement of Lenders. Designation of a Different
Lending Office. Each Lender may make any Credit Extension to the Borrower
through any Lending Office, provided that the exercise of this option shall not
affect the obligation of the Borrower to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.
73.Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and, in each case, such Lender has declined or
is unable to designate a different Lending Office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 10.13.
ac.Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
ad.Conditions of Initial Credit Extension. The effectiveness of this Agreement
is subject to satisfaction of the following conditions precedent:
74.The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
67


134956965_1
134956965_3

--------------------------------------------------------------------------------





lxv.counterparts of this Agreement executed by each Person a party thereto,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;
lxvi.a Note executed by the Borrower in favor of each Lender requesting a Note;
lxvii.counterparts of the Reaffirmation Agreement, duly executed by each Loan
Party, together with, to the extent not already on file with the Administrative
Agent:
s.certificates and instruments representing the Pledged Collateral referred to
therein accompanied by undated stock powers or instruments of transfer executed
in blank;
t.proper UCC financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement;
u.to the extent required to be delivered pursuant to the terms of the Collateral
Documents, all instruments, documents and chattel paper in the possession of any
of the Loan Parties, together with allonges or assignments as may be necessary
or appropriate to perfect the Administrative Agent’s and the Secured Parties’
security interest in the Collateral; and
v.(i) searches of UCC or similar filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Liens permitted by Section 7.01, (ii) Tax lien, judgment
and bankruptcy searches or other evidence reasonably satisfactory to it that all
Taxes, filing fees, recording fees related to the perfection of the Liens on the
Collateral have been paid and (iii) searches of ownership of intellectual
property in the appropriate governmental offices as requested by the
Administrative Agent;
lxviii.to the extent applicable, a Copyright Security Agreement, Patent Security
Agreement and Trademark Security Agreement (as each such term is defined in
Security Agreement and to the extent applicable) (together with each other
intellectual property security agreement delivered pursuant to Section 6.12, in
each case as amended, the “Intellectual Property Security Agreement”), duly
executed by each applicable Loan Party, together with evidence that all action
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created under the Intellectual Property Security Agreement has
been taken;
lxix.such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Borrower and each
Guarantor as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Borrower or Guarantor is a party or is to be a party;
lxx.such documents and certifications as the Administrative Agent may reasonably
require to evidence that the Borrower and each Guarantor is duly organized or
formed, and that the
68


134956965_1
134956965_3

--------------------------------------------------------------------------------





Borrower and each Guarantor is validly existing, in good standing and qualified
to engage in business in each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;
lxxi.favorable opinions of Snell & Wilmer L.L.P. and Vorys, Sater, Seymour and
Pease LLP, counsel to the Loan Parties, addressed to the Administrative Agent
and each Lender, dated as of the Closing Date, substantially in the forms set
forth in Exhibit J;
lxxii.a certificate signed by a Responsible Officer of the Borrower (A)
certifying that the conditions specified in Section 4.02(a) and 4.02(b) have
been satisfied; (B) certifying that since December 31, 2017, there shall not
have occurred any event, condition or contingency that could reasonably expected
to have a Material Adverse Effect; (C) either (1) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by the Borrower and the validity against the Borrower
of the Loan Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (2) stating that no such
consents, licenses or approvals are so required; and (D) attaching a calculation
of the Consolidated Leverage Ratio as of the last day of the fiscal quarter of
the Borrower most recently ended prior to the Closing Date;
lxxiii.a solvency certificate substantially in the form of Exhibit I signed by
the chief financial officer of the Borrower;
lxxiv.evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Administrative Agent, on behalf of the Secured Parties, as
an additional insured or lenders loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral;
lxxv.(A) audited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as at the end of, and related statements of income and
cash flows of the Borrower and its consolidated Subsidiaries for, the fiscal
year ended December 31, 2017 and (B) unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of, and related
statements of income and cash flows of the Borrower and its consolidated
Subsidiaries for the fiscal quarter of the Borrower and its consolidated
Subsidiaries ended March 31, 2018; and
lxxvi.(A) a Request for Credit Extension in accordance with the requirements
hereof (including the notice periods set forth in Section 2.02(a) with respect
to each Type of Loan being requested on the Closing Date, and with a copy to the
L/C Issuer or the Swing Line Lender, if applicable), (B) a Funding Indemnity
Letter (in a form provided by the Administrative Agent) with respect to any
Eurodollar Rate Loans to be made on the Closing Date and (C) a customary flow of
funds statement executed by the Borrower with respect to all Credit Extensions
and other Transactions to occur on the Closing Date.
75.(i) The Administrative Agent and the Lenders shall have received at least one
Business Day before the Closing Date all documentation and other information
about the Loan Parties and their Subsidiaries that shall have been reasonably
requested by the Administrative Agent or the Lenders in writing at least five
(5) business days prior to the Closing Date that the Administrative Agent and
the Lenders reasonably determine is required by applicable regulatory
authorities under applicable “know
69


134956965_1
134956965_3

--------------------------------------------------------------------------------





your customer” and anti-money laundering rules and regulations, including
without limitation the Act (provided that such information shall, to the extent
requested at least ten (10) Business Days prior to the Closing Date, have been
provided at least five (5) Business Days prior to the Closing Date); and (ii) at
least five (5) Business Days prior to the Closing Date, if the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, then the Borrower shall deliver a Beneficial Ownership Certification
to the Administrative Agent and any Lender requesting the same.
76.(i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.
77.Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
at least one Business Day (or such shorter time as the Borrower may agree) prior
to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
Without limiting the generality of the provisions of Section 9.03(c), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
ae.Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:
78.The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively (but if such representation or warranty
is qualified by “material” or “Material Adverse Effect”, such representation or
warranty shall be true and correct in all respects).
79.No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
80.The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the
70


134956965_1
134956965_3

--------------------------------------------------------------------------------





Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
af.Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and consummate
the Transactions, and (c) is duly qualified and is licensed and, as applicable,
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
ag.Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with in any material
respect or result in any material breach or contravention of, or the creation of
any material Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law
applicable to any Loan Party.
ah.Governmental Authorization; Other Consents. Except for filings necessary to
perfect and maintain Liens granted under the Loan Documents and other immaterial
filings with any Governmental Authority, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions.
ai.Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles.
aj.Financial Statements; No Material Adverse Effect. The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein and (ii) fairly present, in all material respects, the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby in
71


134956965_1
134956965_3

--------------------------------------------------------------------------------





accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.
81.The unaudited consolidated balance sheet of the Borrower and its Subsidiaries
dated March 31, 2018, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present, in all material respects, the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
82.Since the date of the Audited Financial Statements, there has been no event
or circumstance, in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
83.The consolidated forecasted balance sheets, statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01(c) were prepared in good faith on the basis of assumptions which
the Borrower believed were fair in light of the conditions existing at the time
of delivery of such forecasts, and represented, at the time of delivery, the
Borrower’s best estimate of its future financial condition and performance (it
being understood that projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that projections will be realized).
ak.Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened overtly in writing, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties that (a)
purport to affect or pertain to this Agreement, any other Loan Document or the
consummation of the Transactions, or (b) except as specifically disclosed on
Schedule 5.06, either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.
al.No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that is, either individually
or in the aggregate, reasonably likely to have a Material Adverse Effect. No
Default has occurred and is continuing or is reasonably likely to result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
am.Ownership of Property; Liens; Investments. Each of the Loan Party and each of
its Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.
an.Environmental Compliance. The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
72


134956965_1
134956965_3

--------------------------------------------------------------------------------





specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
ao.Insurance. The properties of the Borrower and its Subsidiaries are insured
with reputable insurance companies not Affiliates of the Borrower, in such
amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks the Borrower believes
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
ap.Taxes. The Borrower and its Subsidiaries have filed all federal, state and
other material tax returns and reports required to be filed, and have paid all
federal, state and other material Taxes (whether or not shown on a tax return),
including in its capacity as a withholding agent, levied or imposed upon it or
its properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against the Borrower or any Subsidiary
that would, if made, have a Material Adverse Effect.
aq.ERISA Compliance. Each Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other Federal or state laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Code has received a favorable determination letter from the Internal
Revenue Service to the effect that the form of such Pension Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the knowledge of
the Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.
84.There are no pending or, to the knowledge of the Borrower, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
85.(i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iii) neither the Borrower nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (v) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.
86.The Borrower represents and warrants as of the Closing Date that the Borrower
is not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section
73


134956965_1
134956965_3

--------------------------------------------------------------------------------





3(42) of ERISA) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments.
ar.Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date, or such
later date as the Borrower has provided an update pursuant to Section 6.02(e),
no Loan Party has any Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents. No
Loan Party has any equity investments or owns any Equity Interests in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13 (and those not yet required to be set forth on an update to
Schedule 5.13 pursuant to Section 6.02(e)). Set forth on Part (c) of Schedule
5.13 is a complete and accurate list of all Loan Parties (other than those not
yet required to be set forth on an update to Schedule 5.13 pursuant to Section
6.02(e)), showing as of the Closing Date (as to each Loan Party) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation.
as.Margin Regulations; Investment Company Act.
87.The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.
88.None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
at.Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document, at the time furnished (in
the case of all other reports, financial statements, certificates or other
information), when taken as a whole with other information so furnished and with
the filings made by the Borrower under the Securities Exchange Act of 1934,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, (i) with respect to
projected financial information and other forward-looking information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time and (ii) no
representation is made as to information of a general economic or industry
specific nature.
74


134956965_1
134956965_3

--------------------------------------------------------------------------------





au.Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
av.Intellectual Property; Licenses, Etc.
89.The Borrower and each of its Subsidiaries own, or possess the right to use,
in all material respects, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, and Schedule 5.17(a) sets forth a complete and accurate
list of all such IP Rights owned or used by the Borrower and each of its
Subsidiaries (other than those held or used pursuant to a license and those not
yet required to be set forth on an update to Schedule 5.17 pursuant to Section
6.02(e)).
90.To the knowledge of the Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any of its Subsidiaries
infringes in any material respect upon any rights held by any other Person.
91.The Borrower has provided to the Administrative Agent documentation
evidencing all Material Intellectual Property Licenses (except those not yet
required to be delivered pursuant to Section 6.02(f)) and each such Material
Intellectual Property License is in full force and effect in all material
respects and no Loan Party is in breach of any such Material Intellectual
Property License or any provision of such documentation in any material respect.
Schedule 5.17(b) sets forth a complete and accurate list of all Material
Intellectual Property Licenses (other than those not yet required to be set
forth on an update to Schedule 5.17 pursuant to Section 6.02(e) or (f)).
aw.Rights in Collateral; Priority of Liens.
92.The Borrower and each other Loan Party own the property (or rights or
interest therein) granted by it as Collateral under the Collateral Documents,
free and clear of any and all Liens in favor of third parties, except for Liens
permitted under Section 7.01. The execution and delivery of the Collateral
Documents by Loan Parties at the time so executed and delivered and the delivery
to the Administrative Agent of the Pledged Collateral (all of which Pledged
Collateral has been so delivered) are effective to create in favor of the
Administrative Agent for the benefit of Lenders, as security for the respective
Obligations (as defined in the applicable Collateral Document in respect of any
Collateral), a valid and perfected first priority Lien on all of the Collateral,
subject to Liens permitted under Section 7.01. Upon the proper filing of UCC
financing statements, and the taking of the other actions required by the
Required Lenders as described in Section 4(b) of the Security Agreement, the
Liens granted pursuant to the Collateral Documents will constitute, subject to
Liens permitted under Section 7.01, valid and enforceable first, prior and
perfected Liens on the Collateral in favor of the Administrative Agent (to the
extent a Lien can be perfected by filing a UCC financing statement), for the
ratable benefit of the Administrative Agent and Lenders.
93.No Governmental Authorization is required for either (i) the pledge or grant
by any Loan Party of the Liens purported to be created in favor of the
Administrative Agent pursuant to any of the
75


134956965_1
134956965_3

--------------------------------------------------------------------------------





Collateral Documents, or (ii) the exercise by the Administrative Agent of any
rights or remedies in respect of any Collateral (whether specifically granted or
created pursuant to any of the Collateral Documents or created or provided for
by applicable law), except for filings or recordings contemplated by Section
5.18(a) and except as may be required, in connection with the disposition of any
Pledged Collateral or other Collateral, by laws generally affecting the offering
and sale of securities and in connection with the disposition of any government
receivables.
94.All representations and warranties of the Loan Parties set forth in the
Collateral Documents are true and correct in all material respects.
ax.Solvency. As of the Closing Date, each of the Borrower, individually, and the
Loan Parties, together with their Subsidiaries on a consolidated basis, are
Solvent.
ay.No Medicare/Medicaid Receivables. As of the Closing Date, neither the
Borrower nor any of its Subsidiaries has rights to any Medicare or Medicaid
receivables. After the Closing Date, neither the Borrower nor any of its
Subsidiaries has rights to any Medicare or Medicaid receivables other than
Medicare or Medicaid receivables not exceeding at any time $5,000,000 in the
aggregate, provided that Loan Parties shall be in compliance with the
requirements of Section 6.17 at any time that any Loan Party has any rights to
any Medicare or Medicaid receivables.
az.OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (c) located, organized or resident in a Designated
Jurisdiction.
ba.Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.
bb.Not an EEAAffected Financial Institution. Neither the Borrower nor any
Guarantor is an EEAAffected Financial Institution.
bc.Casualty, Etc. Neither the businesses nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance), condemnation or eminent domain proceeding that, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
bd.Labor Matters. There are no collective bargaining agreements or Multiemployer
Plans covering the employees of the Borrower or any of its Subsidiaries as of
the Closing Date and neither the Borrower nor any Subsidiary has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years.
be.Beneficial Ownership. As of the Closing Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.
76


134956965_1
134956965_3

--------------------------------------------------------------------------------





bf.Covered Entities. No Loan Party is a Covered Entity.
ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:
bg.Financial Statements. Deliver to the Administrative Agent and each Lender, in
form and detail satisfactory to the Administrative Agent and the Required
Lenders:
95.as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity, and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;
96.as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ending June 30, 2018), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations and
cash flows, for such fiscal quarter and, as applicable, for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by a Responsible Officer of the Borrower as fairly
presenting the financial condition, results of operations, and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and
97.as soon as available, but in any event not more than 30 days after the end of
each fiscal year of the Borrower, forecasts prepared by management of the
Borrower, in substantially the form provided at closing, of consolidated balance
sheets and statements of income or operations and cash flows of the Borrower and
its Subsidiaries on a quarterly basis for the immediately following fiscal year.
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
bh.Certificates; Other Information. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
98.concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
stating that in making the examination necessary
77


134956965_1
134956965_3

--------------------------------------------------------------------------------





therefor no knowledge was obtained of any Event of Default under the financial
covenants set forth in Section 7.11 or, if any such Event of Default shall
exist, stating the nature and status of such event;
99.concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower (which Compliance Certificate for the fiscal
quarter ended June 30, 2018 would cover the provisions of this Agreement (and
not the Existing Credit Agreement), and which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);
100.promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the independent
accountant’s audit of the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them;
101.promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;
102.as soon as available after the end of each fiscal year, but in any event
within 30 days after the end of each fiscal year of the Borrower, (i) a report
supplementing Schedule 5.17(a), setting forth (A) a list of registration numbers
for all patents, trademarks, service marks, trade names and copyrights awarded
to the Borrower or any Subsidiary thereof during such fiscal year and (B) a list
of all patent applications, trademark applications, service mark applications,
trade name applications and copyright applications submitted by the Borrower or
any Subsidiary thereof during such fiscal year and the status of each such
application; and (ii) a report supplementing Schedules 5.13 and 6.12(d)
containing a description of all changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete,
each such report to be signed by a Responsible Officer of the Borrower and to be
in a form reasonably satisfactory to the Administrative Agent;
103.concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b), documentation evidencing any Material Intellectual
Property License entered into during the period covered by such financial
statements and a report supplementing Schedule 5.17(b) with respect to each such
license;
104.promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding any Loan Party or any Subsidiary thereof;
excluding, however, routine comment letters from the Staff of the SEC concerning
the filing of a registration statement or the Borrower’s current and periodic
reports filed with the SEC;
105.not later than five Business Days after receipt thereof by any Loan Party or
any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to either the Beach Acquisition Agreement or the
78


134956965_1
134956965_3

--------------------------------------------------------------------------------





Tango Acquisition Agreement and, from time to time upon request by the
Administrative Agent, such information and reports regarding the Related
Documents as the Administrative Agent may reasonably request;
106.promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the Act, the
Beneficial Ownership Regulation or other applicable anti-money laundering laws;
and
107.promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
79


134956965_1
134956965_3

--------------------------------------------------------------------------------





Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.
bi.Notices. Promptly after any Responsible Officer obtains knowledge or receives
notice thereof, notify the Administrative Agent:
108.of the occurrence of any Default;
109.of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;
110.of the occurrence of any ERISA Event;
111.of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b) or as permitted
under Section 7.14;
112.any loss or termination of any Material Intellectual Property License; and
113.of any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in such certification.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity the Default.
bj.Payment of Obligations. (a) Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (i) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted (which proceedings have the effect
of preventing the forfeiture or sale of the property or assets subject to any
such Lien) and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary; (ii) all lawful claims which, if unpaid, would
by law become a Lien upon its property, except for Liens permitted under Section
7.01; and (iii) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except to the extent that (x) such unpaid claims, obligations
and liabilities under clauses (i), (ii) and (iii) do not exceed $500,000
individually or in the aggregate and (y) in the case of such claims under clause
(ii), such claims, if unpaid, would not become a Lien that is not permitted
under Section 7.01; and (b) timely file all material tax returns required to be
filed.
bk.Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; provided, however, that the Borrower and any Subsidiary may
consummate any merger or consolidation permitted under Section 7.04 or
Disposition permitted by Section 7.05; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all
80


134956965_1
134956965_3

--------------------------------------------------------------------------------





of its registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
bl.Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
bm.Maintenance of Insurance. Maintain with insurance companies with a Best’s
Financial Strength Rating of at least A-VII, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance.
Each such insurance policy shall (a) in the case of each such insurance policy
other than each business interruption and casualty insurance policy, name the
Administrative Agent for the benefit of Lenders as an additional insured
thereunder as its interests may appear and (b) in the case of each business
interruption and casualty insurance policy, contain a loss payable clause or
endorsement, satisfactory in form and substance to the Administrative Agent,
that names the Administrative Agent for the benefit of Lenders as the loss payee
thereunder for any covered loss and provides for at least 30 days prior written
notice to the Administrative Agent of any modification or cancellation of such
policy.
bn.Compliance with Laws and Contractual Obligations.
114.Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
115.Comply in all material respects with all Contractual Obligations, except in
such instances in which the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
bo.Books and Records. (a) Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be. The
Borrower shall maintain at all times books and records pertaining to the
Collateral in such detail, form and scope as the Administrative Agent or any
Lender shall reasonably require.
bp.Inspection Rights. Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants and to
conduct up to
81


134956965_1
134956965_3

--------------------------------------------------------------------------------





two collateral audits during any twelve month period, all at the expense of the
Borrower and at such reasonable times during normal business hours, upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
bq.Use of Proceeds. Use the proceeds of the Credit Extensions (a) on the Closing
Date to finance in part the Transactions and to issue Letters of Credit (if
any), and (b) after the Closing Date to provide ongoing working capital and for
other general corporate purposes not in contravention of any Law or of any Loan
Document.
br.Covenant to Guarantee Obligations and Give Security.
116.Additional Subsidiaries. As soon as practicable (but in any event within 30
days or, in any such case, such longer period as the Administrative Agent may
agree in its sole discretion) after the acquisition, creation or designation of
any Subsidiary (or the date a Subsidiary otherwise qualifies as a Material
Domestic Subsidiary), cause to be delivered to the Administrative Agent each of
the following:
lxxvii.a Guaranty Joinder Agreement duly executed by each such Subsidiary that
is a Material Domestic Subsidiary and each Subsidiary that is a Material Foreign
Subsidiary of the Borrower that Guarantees other Indebtedness of the Borrower
that is covered by clause (a) of the definition of Indebtedness herein;
lxxviii.required Collateral Documents of such Subsidiary that is a Material
Domestic Subsidiary, including a Security Joinder Agreement duly executed by
such Subsidiary to cover any additional Collateral (including, without
limitation, Pledged Collateral and IP Collateral) (with all schedules thereto
appropriately completed) or a Security Agreement Supplement, as applicable, with
all schedules thereto appropriately completed, together with such Uniform
Commercial Code financing statements on Form UCC-1 or otherwise naming such
Subsidiary as “Debtor” and naming the Administrative Agent, for the benefit of
the Secured Parties, as “Secured Party,” to be filed in all Uniform Commercial
Code filing offices in all jurisdictions in which filing is necessary to perfect
in favor of the Administrative Agent for the benefit of the Secured Parties the
Lien on Collateral conferred under such Collateral Document to the extent such
Lien may be perfected by Uniform Commercial Code filing;
lxxix.a Security Joinder Agreement or a Security Agreement Supplement, as
applicable, by the direct owner of the Equity Interests in such Subsidiary,
which Security Joinder Agreement (or amendment or supplement) effects the pledge
of the Equity Interests of such Subsidiary pursuant to the Security Agreement,
together with such Uniform Commercial Code financing statements on Form UCC-1 or
otherwise naming such pledgor as “Debtor” and naming the Administrative Agent,
for the benefit of the Secured Parties, as “Secured Party,” to be filed in all
Uniform Commercial Code filing offices in all jurisdictions in which filing is
necessary or advisable to perfect in favor of the Administrative Agent for the
benefit of the Secured Parties the Lien on such Equity Interests;
lxxx.if requested by the Administrative Agent, an opinion of counsel to the
Subsidiary dated as of the date of delivery of the Guaranty Joinder Agreement
and other Loan Documents provided for in this Section 6.12 and addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent, including opinions, assumptions
82


134956965_1
134956965_3

--------------------------------------------------------------------------------





and qualifications similar to those contained in the opinions of counsel
delivered pursuant to Section 4.01(a);
lxxxi.the documents described in Sections 4.01(a), as applicable, with respect
to such Subsidiary; and
lxxxii.if requested by the Administrative Agent in its sole discretion and
subject to the commercially reasonable efforts of such Subsidiary to obtain such
Landlord Waivers, Landlord Waivers with respect to any real property leased by
such Subsidiary that is a Material Domestic Subsidiary, which Landlord Waivers
are duly executed by the applicable landlords and in form and substance
reasonably satisfactory to the Administrative Agent.
117.General Covenant. Along with each other Loan Party, (i) in the exercise of
the Borrower’s commercial reasonable judgment, defend the Collateral against all
claims and demands of all Persons at any time claiming the same or any interest
therein, (ii) comply with the requirements of all state and federal laws in
order to grant to the Administrative Agent and the Lenders valid and perfected
first priority security interests in the Collateral (except for Liens permitted
under Section 7.01), and, in the case of any investment property or Deposit
Account, giving the Administrative Agent control of such investment property or
Deposit Account to the extent required by clause (d) below, and (iii) do
whatever the Administrative Agent may reasonably request, from time to time, to
effect the purposes of this Agreement and the other Loan Documents, including
filing notices of liens, UCC financing statements, fixture filings and
amendments, renewals and continuations thereof; cooperating with the
Administrative Agent’s representatives; keeping stock records; using reasonable
good faith efforts in obtaining waivers from landlords and mortgagees and from
warehousemen and their landlords and mortgagees to the extent required by clause
(c) below; and paying claims which might, if unpaid, become a Lien on the
Collateral. The Administrative Agent is hereby authorized by the Borrower to
file any UCC financing statements covering the Collateral whether or not the
Borrower’s signatures appear thereon.
118.Landlord Waivers. Upon the request of the Administrative Agent, the Loan
Parties will use commercially reasonable efforts to deliver a fully executed
customary Landlord Waiver for each Material Leased Real Property.
119.Cash Management Documentation. Upon the request of the Administrative Agent,
the Loan Parties will use commercially reasonable efforts to deliver to the
Administrative Agent fully executed Control Agreements with respect to each Loan
Party’s Material Deposit Accounts and Material Securities Accounts (other than
such Material Deposit Accounts maintained with Bank of America), each of which
Material Deposit Accounts and Material Securities Accounts as of the Closing
Date are set forth on Schedule 6.12(d).
bs.Collateral Records. To execute and deliver promptly, and to cause each other
Loan Party to execute and deliver promptly, to the Administrative Agent, from
time to time, solely for the Administrative Agent’s convenience in maintaining a
record of the Collateral, such written statements and schedules as the
Administrative Agent may reasonably require designating, identifying or
describing the Collateral. The failure by the Borrower or any other Loan Party,
however, to promptly give the Administrative Agent such statements or schedules
shall not affect, diminish, modify or otherwise limit the Liens on the
Collateral granted pursuant to the Collateral Documents.
bt.Cash Management System. The Borrower shall, and shall cause each of its
Domestic Subsidiaries to, at all times after the Closing Date use commercially
reasonable efforts to maintain all of
83


134956965_1
134956965_3

--------------------------------------------------------------------------------





their respective Deposit Accounts, Securities Accounts and their respective
treasury management arrangements, depository and other cash management
arrangements with Bank of America, N.A. or other institutions providing a
Control Agreement in accordance with the terms hereof. Except as set forth in
Section 6.12(d), the Borrower shall not establish or maintain, and shall not
permit any of its Material Domestic Subsidiaries to establish or maintain, any
Material Deposit Account or Material Securities Account (other than Material
Deposit Accounts maintained at Bank of America, N.A.) unless the Borrower or
such Subsidiary, as the case may be, has complied with Section 6.12(d) with
respect to such Material Deposit Accounts and Material Securities Accounts.
bu.Compliance with Environmental Laws. Each Loan Party shall at all times use
all commercially reasonable efforts to remain in compliance with all applicable
Environmental Laws. Each Loan Party shall promptly take, and shall cause each of
its Subsidiaries promptly to take, any and all actions necessary to (a) cure any
violation of applicable Environmental Laws by such Loan Party or its
Subsidiaries that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and (b) make an appropriate response to
any Environmental Liability of such Loan Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
bv.Further Assurances. At any time or from time to time upon the request of the
Administrative Agent, each Loan Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents.
bw.Medicare/Medicaid Receivables. Conduct its business so as not to obtain any
rights to any Medicare or Medicaid receivables; provided that Loan Parties may
obtain and hold rights to Medicare or Medicaid receivables not exceeding at any
time $5,000,000 in the aggregate, so long as (a) at least 30 days prior to
obtaining any rights to Medicare or Medicaid receivables, such Loan Party shall
have given prior written notice to the Administrative Agent and the Lenders of
the fact that it is planning to obtain such rights and in such notice describe
the proposed transaction pursuant to which such Loan Party will receive rights
to such receivables (whether pursuant to an Acquisition or otherwise) and (b)
prior to the earlier of such Loan Party obtaining any such rights to Medicare or
Medicaid receivables or the consummation of such transaction, (i) the Borrower
shall have put into place collateral arrangements with respect to such
receivables, including control agreements and segregation of proceeds, as may be
required by the Administrative Agent and, in each case, in form and substance
satisfactory to the Administrative Agent and (ii) any representations,
covenants, defaults and associated definitions related to such receivables and
matters related thereto as may be required by the Administrative Agent shall
have been added to this Agreement pursuant to documentation in form and
substance satisfactory to the Administrative Agent (and the Administrative Agent
and the Lenders shall have received such certificates and opinions of counsel as
may be required by the Administrative Agent in connection therewith). Each
Lender, the Administrative Agent and the Borrower hereby agree that
notwithstanding anything to the contrary in Section 10.01 or any other provision
of the Loan Documents, any such additions to this Agreement may be added by the
Administrative Agent and the Borrower pursuant to such documentation without
obtaining the consent of Required Lenders or any other Lender so long as such
additions do not reduce the obligations of the Borrower under this Agreement.
bx.Compliance with Terms of Leaseholds. Make all payments and otherwise perform
all obligations in respect of all leases of real property to which the Borrower
or any of its Subsidiaries is a lessee, keep such leases in full force and
effect and not allow such leases to lapse or be terminated or any
84


134956965_1
134956965_3

--------------------------------------------------------------------------------





rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.
by.Designation as Senior Debt. To the extent applicable at any time, designate
all Obligations under this Agreement as “Designated Senior Indebtedness” (or
similar term) under, and as defined in, any documentation with respect to
Indebtedness that is subordinated to the Obligations.
bz.Anti-Corruption Laws. Conduct its businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions, and maintain
policies and procedures designed to promote and achieve compliance with such
laws.
ca.Post-Closing Requirements. As promptly as practicable, and in any event
within the time periods after the Closing Date specified on Schedule 6.21 or
such later date as the Administrative Agent agrees to in writing, deliver the
documents or take the actions specified on Schedule 6.21.
ARTICLE VII.
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
cb.Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property or assets, whether now owned or hereafter acquired, other than the
following:
120.Liens pursuant to any Loan Document;
121.Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals, replacements or extensions thereof, provided that the property covered
thereby is not changed in any material respect and the amount secured or
benefitted thereby is not increased except as contemplated by Section 7.02(b);
122.Liens for taxes, assessments, charges or other governmental levies not yet
due or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;
123.Statutory Liens of carriers, warehousemen, mechanics, materialmen, repairmen
or other like Liens imposed by law and arising in the ordinary course of
business which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;
124.pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by any Plan or the PBGC under ERISA;
85


134956965_1
134956965_3

--------------------------------------------------------------------------------





125.pledges or deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), licenses, statutory obligations, surety bonds
(other than bonds related to judgments or litigation to the extent not permitted
by Section 7.01(h)), performance bonds and other obligations of a like nature
incurred in the ordinary course of business;
126.easements, zoning restrictions, rights-of-way, restrictions and other
similar encumbrances and title defects affecting real property which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
127.Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;
128.Liens securing Indebtedness permitted under Section 7.02(e)(i); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, except for replacements, additions and
accessions to the property that are affixed or incorporated into the property
covered by such Lien or financed with the proceeds of such Indebtedness and (ii)
the Indebtedness secured thereby does not exceed on the date of acquisition the
cost or fair market value, whichever is lower, of the property being acquired,
constructed or improved plus the amount of a reasonable premium or other
reasonable amount paid and fees and expenses reasonably incurred in the
extension, renewal or replacement;
129.[reserved];
130.any Lien existing on any property or asset prior to the Acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary and any renewals, replacements or extensions thereof
pursuant to Indebtedness permitted by Section 7.02(n), provided that (i) such
Lien is not created in contemplation of or in connection with such Acquisition
or such Person becoming a Subsidiary, (ii) such Lien shall not apply to any
other property or assets of the Borrower or any Subsidiary and (iii) such Lien
shall secure only those obligations that it secures on the date of such
Acquisition or the date such Person becomes a Subsidiary and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof, except by the amount of a reasonable premium or other reasonable
amount paid and fees and expenses reasonably incurred in the extension, renewal
or replacement;
131.Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights;
132.any interest of title of a lessor or licensor, and leases, subleases,
royalties, licenses or sublicenses granted by the Borrower or any Subsidiaries
to others, (i) in each case in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of the business,
(ii) in connection with a Permitted Subsidiary Transaction or (iii) in
connection with any other transaction between or among the Borrower or any of
its Subsidiaries that is permitted pursuant to Section 7.05;
133.(i) customary anti-assignment of obligations provisions in commercial
contracts and collaboration-type agreements and (ii) subject to the approval of
the Administrative Agent (such approval not to be unreasonably withheld), Liens,
including anti-assignment of obligations provisions, in favor of a landlord on
leases and leasehold improvements with respect to leased premises, and Liens on
cash and other assets securing performance thereunder; and
86


134956965_1
134956965_3

--------------------------------------------------------------------------------





134.Liens solely on any cash earnest money deposits or other similar escrow
arrangements made by the Borrower or any of its Subsidiaries in connection with
any actual or proposed Investment, Acquisition, or Disposition, in each case
permitted hereunder, including to secure Indebtedness permitted in Section
7.02(f);
135.Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business permitted by this Agreement;
136.Liens arising from the deposit of funds or evidences of Indebtedness in
trust for the purpose of defeasing or discharging Indebtedness issued pursuant
to an indenture, but only if such defeasing or discharging of Indebtedness is
not prohibited under this Agreement; provided that such Lien covers proceeds in
an aggregate amount necessary solely to defease or discharge the principal,
interest, premium, if any, and, if required by the terms of the relevant
indenture, fees, costs and expenses due in connection with the defeasance or
discharge of such Indebtedness; and
137.Liens on assets of the Borrower and its Subsidiaries not otherwise permitted
above so long as the aggregate principal amount of the Indebtedness and other
obligations subject to such Liens does not at any time exceed $50,000,000.
cc.Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
138.Indebtedness under the Loan Documents;
139.Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder;
140.Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Subsidiary;
141.obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
142.Indebtedness (i) in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets (including equipment)
within the limitations set forth in Section 7.01(i); and (ii) other Indebtedness
owing by the Borrower or any Subsidiary, in an aggregate principal amount
outstanding at any time for transactions subject to clauses (i) and (ii) of this
Section 7.02(e) not to exceed $50,000,000;
143.Indebtedness in the form of indemnification, adjustment of purchase price,
earn-out obligation, advance payments or similar obligations incurred by the
Borrower or any of its Subsidiaries arising from agreements in connection with
Permitted Acquisitions or other permitted Investments or permitted Dispositions
of any business, assets or Subsidiary of the Borrower or any of its
Subsidiaries;
87


134956965_1
134956965_3

--------------------------------------------------------------------------------





144.(i) Indebtedness of any Subsidiary that is not a Loan Party to any Loan
Party (so long as the Investment by such non debtor Loan Party is permitted by
Section 7.03), (ii) Indebtedness of any Loan Party to another Loan Party, (iii)
Indebtedness of any Loan Party to any Subsidiary that is not a Loan Party (so
long as the Investment by such Subsidiary is permitted by Section 7.03) or (iv)
Indebtedness of any Subsidiary that is not a Loan Party to any other Subsidiary
that is not a Loan Party (so long as the Investment by such non-debtor Loan
Party is permitted by Section 7.03), so long as, (A) in the case of clauses (i)
and (ii), such Indebtedness is evidenced by promissory notes pledged to the
Administrative Agent under the Collateral Documents and (B) in the case of
clause (iii), such Indebtedness is subordinated to the Obligations of such Loan
Party under the Loan Documents in a manner reasonably satisfactory to the
Administrative Agent;
145.[reserved];
146.[reserved];
147.Indebtedness constituting Permitted Convertible Indebtedness;
148.Indebtedness representing deferred compensation to employees of the Borrower
and its Subsidiaries in the ordinary course of business;
149.Indebtedness of the Borrower or any Subsidiary in respect of performance,
bid, surety, indemnity, appeal bonds, completion guarantees and other
obligations of like nature, in each case relating to obligations not
constituting Indebtedness for borrowed money (including worker’s compensation
claims, environmental remediation and other environmental matters and
obligations in connection with insurance or similar requirements) provided in
the ordinary course of business;
150.Indebtedness in respect of (i) workers’ compensation claims or
self-insurance obligations, in each case incurred in the ordinary course of
business and not in connection with the borrowing of money, (ii) any customary
cash management, cash pooling or netting or setting-off arrangements incurred in
the ordinary course of business and (iii) customer deposits and advance payments
received in the ordinary course of business from customers for goods or services
purchased in the ordinary course of business;
151.Indebtedness of any Person existing prior to the Acquisition of such
Indebtedness or of assets that secure such Indebtedness by the Borrower or any
Subsidiary or existing on the date that any Person becomes a Subsidiary after
the date hereof prior to the time such Person becomes a Subsidiary, in any such
case pursuant to (x) a Permitted Acquisition or (y) an Investment permitted by
Section 7.03, in an aggregate amount as to clause (y) not to exceed $50,000,000
at any time outstanding, and any extensions, renewals or replacements thereof
that do not increase the outstanding principal amount thereof except by an
amount of a reasonable premium or other reasonable amount paid and fees and
expenses reasonably incurred in the extension, renewal or replacement; provided
that in the case of clause (x) such Indebtedness is not created in contemplation
of or in connection with such Acquisition or such Person becoming a Subsidiary;
152.the Beach Instalment Payments and other amounts representing purchase price
consideration in connection with Acquisitions permitted by Section 7.03
(including any deferred or delayed purchase price payments, indemnification,
adjustment of purchase price, earn-out obligation or similar obligations
incurred by the Borrower or any of its Subsidiaries pursuant to the Beach
Acquisition or the Tango Acquisition); and
88


134956965_1
134956965_3

--------------------------------------------------------------------------------





153.Indebtedness owing by the Borrower or any Subsidiary to the Borrower or any
Subsidiary incurred pursuant to a Permitted Subsidiary Transaction so long as no
Event of Default or Default shall exist or shall result from the incurrence of
such Indebtedness.
cd.Investments. Make or hold any Investments, except:
154.Investments in the form of cash, Cash Equivalents or short-term marketable
debt securities;
155.advances to officers, directors and employees of the Borrower and Guarantors
in an aggregate amount not to exceed $250,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;
156.Investments owned by the Borrower as of the Closing Date in the Equity
Interests of any wholly owned Subsidiary as described on Schedule 5.13;
157.Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
158.Guarantees permitted by Section 7.02;
159.Permitted Acquisitions by the Borrower or any Guarantor;
160.Investments consisting of extensions of credit or capital contributions (i)
by any Loan Party in another Loan Party so long as such Investments consisting
of extensions of credit are evidenced by promissory notes pledged to the
Administrative Agent under the Collateral Documents, and (ii) by any Subsidiary
that is not a Loan Party in any other Subsidiary or any Loan Party (for
extensions of credit, to the extent permitted by Section 7.02);
161.[reserved];
162.Investments (i) in IP Rights in the ordinary course of business, including
with respect to joint and collaborative research and/or development arrangements
and (ii) resulting from development, licensing, commercialization or
distribution arrangements in the ordinary course of business;
163.Investments consisting of acquisitions of capital stock or securities
received in settlement of debts created in the ordinary course and owing to the
Borrower or any Subsidiary or in satisfactions of judgment;
164.Investments of a Subsidiary that is acquired after the Closing Date or of a
company merged or amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Subsidiary, in each case in accordance with
this Agreement to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger or
consolidation; provided that this clause (l) is intended solely to grandfather
such Investments as are indirectly acquired as a result of an acquisition of
such Person otherwise permitted hereunder and any consideration paid in
connection with such acquisition that may be allocable to such Investments must
be permitted by, and be taken into
89


134956965_1
134956965_3

--------------------------------------------------------------------------------





account in computing compliance with any basket amounts or limitations
applicable to such acquisition hereunder;
165.additional Investments not exceeding at any time an aggregate outstanding
amount of $50,000,000;
166.[reserved]; and
167.Investments by the Borrower or a Subsidiary in the Borrower or another
Subsidiary made pursuant to a Permitted Subsidiary Transaction so long as no
Event of Default or Default shall exist or shall result from the making of such
Investments.
ce.Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
168.any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly owned Subsidiary is merging with
another Subsidiary, the wholly owned Subsidiary shall be the continuing or
surviving Person, and, provided further that if a Guarantor is merging with
another Subsidiary, the Guarantor shall be the surviving Person;
169.any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a wholly owned
Subsidiary, then the transferee must either be the Borrower or a wholly owned
Subsidiary and, provided further that if the transferor of such assets is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor (or
become a Guarantor); and
170.the Borrower or any Subsidiary may enter into any merger, consolidation or
other transaction with another Person to effect a Permitted Acquisition or
Disposition permitted under Section 7.05 or Investment permitted under Section
7.03, provided that, (i) in the case of a merger or consolidation involving the
Borrower, the Borrower shall be the continuing or surviving entity and (ii) in
the case of a merger or consolidation involving any Guarantor (other than the
Borrower), a Guarantor shall be the continuing or surviving entity.
cf.Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:
171.Dispositions of obsolete, no longer useful or worn out property (including
IP Rights) or equipment, or immaterial property or equipment no longer useful or
necessary to the business of the Borrower and its Subsidiaries, whether now
owned or hereafter acquired, in the ordinary course of business;
172.Dispositions of inventory and Cash Equivalents in the ordinary course of
business and sales, assignments, transfers or dispositions of accounts in the
ordinary course of business for purposes of collection;
90


134956965_1
134956965_3

--------------------------------------------------------------------------------





173.Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
174.Dispositions of property (i) by a Loan Party to any other Loan Party, (ii)
by a Subsidiary that is not a Loan Party to any Loan Party, (iii) by a
Subsidiary that is not a Loan Party to another Subsidiary that is not a Loan
Party, and (iv) by the Borrower or a Subsidiary to the Borrower or another
Subsidiary pursuant to a Permitted Subsidiary Transaction so long as no Event of
Default or Default shall exist or shall result from such Disposition;
175.Dispositions permitted by Section 7.04;
176.Dispositions of Cash Equivalents permitted by Section 7.03;
177.(i) licenses of IP Rights in the ordinary course of business, including with
respect to joint and collaborative research and/or development arrangements and
(ii) Dispositions resulting from development, licensing, commercialization or
distribution arrangements in the ordinary course of business;
178.subleases of, or lease terminations with respect to, leased properties no
longer needed by the Borrower and its Subsidiaries and not material to the
operation of the Borrower and its Subsidiaries;
179.the abandonment or other Disposition of immaterial intellectual property
(including allowing any registrations or any applications for registration of
any intellectual property to lapse or go abandoned) to the extent the Borrower
determines in its reasonable business judgment that (i) such intellectual
property is not commercially reasonable to maintain under the circumstances and
(ii) such Disposition would not materially and adversely affect the business of
the Borrower and its Subsidiaries;
180.any surrender or waiver of contract rights or settlement, release, recovery
on or surrender of contract, tort or other claims in the ordinary course of
business;
181.the unwinding or settling of any Swap Contract entered into in accordance
with the terms of this Agreement;
182.Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
183.sales and other assignments, transfers or other dispositions of accounts
receivable in connection with the compromise thereof; and
184.Dispositions not otherwise permitted under clauses (a) through (m) above if
(i) at the time of any Disposition, no Event of Default or Default shall exist
or shall result from such Disposition and (ii) the proceeds from Dispositions
under this clause (n) since the Closing Date shall not exceed $50,000,000 in the
aggregate;
provided, however, that any Disposition pursuant to clauses (a) through (n)
(other than clause (d)) shall be for fair market value.
91


134956965_1
134956965_3

--------------------------------------------------------------------------------





cg.Restricted Payments. Declare or make, directly or indirectly, any Restricted
Payment, except that, so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:
185.each Subsidiary may make Restricted Payments to the Borrower and to the
Guarantors (and, in the case of a Restricted Payment by a non-wholly owned
Subsidiary, to the Borrower and any Subsidiary and to each other owner of
capital stock or other Equity Interests of such Subsidiary on a pro rata basis
based on their relative ownership interests) and any Subsidiary that is not a
Guarantor may make Restricted Payments to any other Subsidiary and to each other
owner of capital stock or other Equity Interests of such Subsidiary on a pro
rata basis based on their relative ownership interests;
186.the Borrower and each Guarantor may declare and make dividend payments or
other distributions payable solely in the common stock or other common equity
interests of such Person;
187.the Borrower and each Guarantor may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests;
188.the Borrower may (i) repurchase or redeem for value Equity Interests of the
Borrower held by present or former officers, directors or employees (or their
transferees, estates or beneficiaries under their estates) upon their death,
disability, retirement, severance or termination of employment or service or
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan, agreement or arrangement, provided that the
aggregate amount of all such repurchases or redemptions for value under this
clause (i) shall not exceed $10,000,000 in any one fiscal year and (ii) make
repurchases of Equity Interests deemed to occur upon the exercise of stock
options if the Equity Interests represent a portion of the exercise price
thereof or are withheld to satisfy tax withholding obligations attributable to
the exercise or upon the vesting of restricted stock, restricted stock units or
performance share units to the extent necessary to satisfy tax withholding
obligations attributable to such vesting; and
189.the Borrower may make any Permitted Stock Repurchase; provided that, after
giving effect to such Permitted Stock Repurchase, the aggregate amount of cash
paid or payable for all Permitted Stock Repurchases (other than Permitted Stock
Repurchases of Permitted Convertible Indebtedness) made after the
ClosingAmendment No. 1 Effective Date shall not exceed $100,000,000400,000,000
during the term of this Agreement.
ch.Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
ci.Transactions with Affiliates. Enter into any transaction of any kind with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (i) transactions between or among any Loan Parties or between and among
Subsidiaries that are not Guarantors, (ii) customary fees, indemnification and
reimbursement of directors, officers and employees of the Borrower and its
Subsidiaries, (iii) Indebtedness permitted by Section 7.02, (iv) Dispositions
permitted by Section 7.05, (v) any Investment
92


134956965_1
134956965_3

--------------------------------------------------------------------------------





permitted by Section 7.03, (vi) Restricted Payments permitted by Section 7.06,
(vii) Liens permitted by Section 7.01(m)(ii), (viii) officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification and
reimbursement arrangements with respect to such Persons, in each case, in the
ordinary course of business, or (ix) sale by or to the Borrower or any wholly
owned Domestic Subsidiary that is a Guarantor to or from any Foreign Subsidiary
of any products or services of the Borrower or such wholly owned Domestic
Subsidiary that is a Guarantor (or, in case of a sale by such Foreign
Subsidiary, certain foreign manufactured products) in the ordinary course of
business at a price not lower than the actual cost of such products to the
Borrower, such wholly owned Domestic Subsidiary or such Foreign Subsidiary, as
applicable.
cj.Burdensome Agreements. Enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that (a) limits the ability (i) of any
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to the Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that clause (i) and clause (iii)
shall not prohibit (x) any restriction on transfer or negative pledge incurred
or provided in favor of any holder of Indebtedness permitted under Section
7.02(e)(i) (solely to the extent any such restriction on transfer or negative
pledge relates to the property financed by or the subject of such Indebtedness)
or (y) any requirement to maintain a specified net worth or to satisfy specified
financial covenants; or (b) requires the grant of a Lien (other than Liens
permitted under Section 7.01) to secure an obligation of such Person if a Lien
is granted to secure another obligation of such Person; provided, however, that
this Section 7.09 shall not prohibit any such limitations or requirements that
are binding on a Person at the time such Person first became a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any Subsidiary,
so long as all such limitations and requirements were not entered into in
contemplation of such Person becoming a Subsidiary of the Borrower or merging
into or consolidating with the Borrower or any Subsidiary, together with any
replacement agreement thereof so long as the terms thereof are not materially
less favorable to the Borrower or such Subsidiary. Notwithstanding the forgoing,
the Borrower and its Subsidiaries may enter into a Contractual Obligation (v)
that has restrictions described in clause (a) above by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses, joint venture agreements and similar agreements entered into
in the ordinary course of business, in each case, relating solely to the assets
subject to such lease or license or assets relating solely to the assets of such
joint venture, (w) that has restrictions described in clause (a)(i) above to the
extent such restriction only restricts assignments of such contracts entered
into in the ordinary course of business, (x) that has restrictions described in
clause (a) above by virtue of customary provisions in asset sale and stock sale
agreements and other similar agreements entered into in the ordinary course of
business permitted under the terms of this Agreement to the extent such
restriction only restricts the transfer of ownership interests in the assets or
stock that is to be sold pursuant thereto, pending the sale of such assets, (y)
that has restrictions described in clause (a) above by virtue of restrictions on
cash or deposits or net worth imposed by customers, suppliers or landlords or
required by insurance, surety or bonding companies under contracts entered into
in the ordinary course of business; and (z) that has restrictions described in
clause (a) above imposed by any Governmental Authority or arising by reason of
applicable Law, rule, regulation or order or the terms of any license,
authorization, concession or permit.
ck.Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or
93


134956965_1
134956965_3

--------------------------------------------------------------------------------





carrying margin stock or to refund indebtedness originally incurred for such
purpose, if any such action would violate or be inconsistent with the provisions
of Regulation U or X of the FRB.
cl.Financial Covenants.
190.Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of each fiscal quarter of the Borrower to be greater than 3.50 to
1.00 for the applicable Measurement Period; provided that the Borrower shall be
permitted to increase the maximum permitted Consolidated Leverage Ratio under
this Section 7.11(a) to 4.50 to 1.00 in connection with any Permitted
Acquisition (or series of Permitted Acquisitions occurring within any
consecutive twelve month period after the Closing Date) having aggregate Total
Consideration equal to or in excess of $150,000,000 (and by not less than five
(5) Business Days’ written notice to the Administrative Agent prior to delivery
of financial statements pursuant to Sections 6.01(a) or (b), as applicable, for
the fiscal quarter ended immediately after the consummation of such
acquisition), which such increase shall be applicable for the fiscal quarter
during which such Permitted Acquisition or series of Permitted Acquisitions is
consummated and the three (3) consecutive fiscal quarters ending thereafter;
provided that there shall be at least one full fiscal quarter following the
cessation of each such increase during which no such increase to the
Consolidated Leverage Ratio shall then be in effect.
191.Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 1.25 to 1.00.
cm.Sanctions. Directly or indirectly, use the proceeds of any Credit Extension,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arrangers, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions.
cn.Amendments of Organization Documents. Agree, in the case of any Loan Party,
to any amendment, restatement, supplement or other modification to, or waiver
of, any of its Organization Documents after the Closing Date without in each
case obtaining the prior written consent of Required Lenders to such amendment,
restatement, supplement or other modification or waiver, other than an
amendment, restatement, supplement or other modification or waiver that is not
adverse in any material respect to the interests of the Lenders.
co.Accounting Changes. (a) Make any material change in accounting policies or
reporting practices, except as permitted by GAAP, or (b) change the fiscal year
of the Borrower.
cp.Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement, (b) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 7.02 and refinancings and refundings of such
Indebtedness in compliance with Section 7.02(b), (c) any direct or indirect
prepayment, redemption, repurchase, conversion, settlement, amendment,
modification, supplement or adjustment with respect to any Permitted Convertible
Indebtedness, and (d) the required Beach Instalment Payments.
94


134956965_1
134956965_3

--------------------------------------------------------------------------------





cq.Amendment, Etc. of Indebtedness. Amend, modify or change in any manner any
term or condition of the Convertible Senior Notes in a way that would be
materially adverse to the Administrative Agent or the Lenders.
cr.Sale and Leaseback Transactions. Enter into any Sale and Leaseback
Transaction.
cs.Anti-Corruption Laws. Directly or indirectly use the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
ct.Events of Default. Any of the following shall constitute an Event of Default:
192.Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
193.Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05 (as to
its existence), 6.10, 6.11, 6.12, 6.13, 6.19, 6.21 or Article VII; or
194.Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in any other subsection of this Article
VIII) contained in any Loan Document on its part to be performed or observed and
such failure continues for 30 days after the earlier of (i) any Responsible
Officer becoming aware of such failure or (ii) receipt by the Borrower or any
other Loan Party of notice from the Administrative Agent or any Lender of such
failure; or
195.Representations and Warranties. Any representation, warranty, or
certification made or deemed made by or on behalf of the Borrower or any other
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made (except to the extent such
representation or warranty is qualified by reference to materiality or Material
Adverse Effect, in which case it shall be true and correct in all respects); or
196.Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $20,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to
95


134956965_1
134956965_3

--------------------------------------------------------------------------------





become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded (except for
due on sale clauses in Indebtedness related to capital leases permitted under
Section 7.02(b) or 7.02(e)), provided that this clause (B) shall not apply to
any payment, purchase, conversion or settlement with respect to any Permitted
Convertible Indebtedness, in each case pursuant to its terms; or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which a Loan Party or any Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Loan Party or such Subsidiary as a result thereof is greater
than $20,000,000 and, in the case of clause (B) above, such amount is not paid
within ten days; or
197.Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
198.Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
199.Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) a judgment or order for the payment of money in an aggregate amount
exceeding $20,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not deny coverage), or (ii)
any one or more non-monetary judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
200.ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower to the Pension Plan, Multiemployer Plan or the PBGC
in an aggregate amount in excess of $2,500,000, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $2,500,000; or
201.Invalidity of Loan Documents; Failure of Security. (i) Any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or
96


134956965_1
134956965_3

--------------------------------------------------------------------------------





satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
(ii) the Administrative Agent shall not have or shall cease to have a valid and
perfected first priority Lien in any material portion of the Collateral (other
than Liens permitted under Section 7.01 and items of Collateral deemed
immaterial by the Administrative Agent in its sole discretion) purported to be
covered by the Collateral Documents, in each case for any reason other than
failure of the Administrative Agent or any Lender to take any action within its
control; or
202.Change of Control. A Change in Control shall have occurred; or
203.Loss of ISO 9001 Certifications. The Borrower or any of its Subsidiaries
shall have ceased to have maintained in full force and effect each of their
respective International Organization for Standardization (“ISO”) 9001 and ISO
13485:2003 certifications (other than due to the sale of any such ISO 9001 or
ISO 13485:2003 certification pursuant to a Disposition permitted under this
Agreement and other than due to any voluntary shutdown of plants by any Loan
Party for reasons other than the loss of the applicable ISO 9001 or ISO
13485:2003 certification), where the failure to so maintain such certification
could have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; or
204.Subordination. (i) The subordination provisions of the documents evidencing
or governing any subordinated Indebtedness (the “Subordinated Provisions”)
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the applicable
subordinated Indebtedness; or (ii) the Borrower or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all payments of principal of or premium
and interest on the applicable subordinated Indebtedness, or realized from the
liquidation of any property of any Loan Party, shall be subject to any of the
Subordination Provisions.
cu.Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
205.declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
206.declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
207.require that the Borrower Cash Collateralize the L/C Obligations; and
208.exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
97


134956965_1
134956965_3

--------------------------------------------------------------------------------





provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
cv.Application of Funds. After the exercise of remedies provided for in Section
8.02 (or after the Loans have automatically become immediately due and payable
and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer arising under the Loan
Documents and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the
98


134956965_1
134956965_3

--------------------------------------------------------------------------------





case may be. Each Cash Management Bank or Hedge Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX.
ADMINISTRATIVE AGENT
cw.Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
209.The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c)), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents, as if set forth in full
herein with respect thereto.
cx.Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
cy.Exculpatory Provisions. (a) The Administrative Agent or the Arrangers, as
applicable shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent or the Arrangers, as applicable:
99


134956965_1
134956965_3

--------------------------------------------------------------------------------





210.(i) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
211.(ii) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable lawApplicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and
212.(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, anyto any Lender or any L/C Issuer, any credit or
other information relating toconcerning the Borrower orbusiness, prospects,
operations, property, financial and other condition or creditworthiness of any
of itsthe Loan Parties or any of their Affiliates, that is communicated to or,
obtained by or in the Person serving aspossession of, the Administrative Agent,
Arrangers or any of its Affiliatestheir Related Parties in any capacity.
(b)    The, except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent herein;
213.shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and nonappealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.; and
214.(c) The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
100


134956965_1
134956965_3

--------------------------------------------------------------------------------





cz.Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
da.Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
db.Resignation of Administrative Agent.
215.The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
216.If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable lawApplicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”),
101


134956965_1
134956965_3

--------------------------------------------------------------------------------





then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.
217.With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.
218.Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such
102


134956965_1
134956965_3

--------------------------------------------------------------------------------





succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
dc.Non-Reliance on the Administrative Agent, the Arrangers and the Other
Lenders. Each Lender and theeach L/C Issuer expressly acknowledges that none of
the Administrative Agent nor any Arranger has made any representation or
warranty to it, and that no act by the Administrative Agent or any Arranger
hereafter taken, including any consent to, and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by the Administrative Agent
or the Arrangers to any Lender or each L/C Issuer as to any matter, including
whether the Administrative Agent or the Arrangers have disclosed material
information in their (or their Related Parties’) possession. Each Lender and
each L/C Issuer represents to the Administrative Agent and the Arrangers that it
has, independently and without reliance upon the Administrative Agent or, the
Arrangers, any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis andof, appraisal of, and investigation into, the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Lender and theeach L/C Issuer also acknowledges that it will, independently
and without reliance upon the Administrative Agent or, the Arrangers, any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Each Lender and each L/C Issuer represents
and warrants that (i) the Loan Documents set forth the terms of a commercial
lending facility and (ii) it is engaged in making, acquiring or holding
commercial loans in the ordinary course and is entering into this Agreement as a
Lender or L/C Issuer for the purpose of making, acquiring or holding commercial
loans and providing other facilities set forth herein as may be applicable to
such Lender or L/C Issuer, and not for the purpose of purchasing, acquiring or
holding any other type of financial instrument, and each Lender and each L/C
Issuer agrees not to assert a claim in contravention of the foregoing. Each
Lender and each L/C Issuer represents and warrants that it is sophisticated with
respect to decisions to make, acquire and/or hold commercial loans and to
provide other facilities set forth herein, as may be applicable to such Lender
or such L/C Issuer, and either it, or the Person exercising discretion in making
its decision to make, acquire and/or hold such commercial loans or to provide
such other facilities, is experienced in making, acquiring or holding such
commercial loans or providing such other facilities.
dd.No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Joint Lead Arrangers, Joint Lead Bookrunners or other entities listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.
de.Administrative Agent May File Proofs of Claim; Credit Bidding. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
103


134956965_1
134956965_3

--------------------------------------------------------------------------------





219.to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
220.to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to (i) authorize or consent to or accept or adopt on behalf of any Lender or the
L/C Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or (ii)
vote in respect of the claim of any Lender or the L/C Issuer in any such
proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (a) the Administrative Agent shall be authorized to (i) form one or more
acquisition vehicles to make a bid and (ii) adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (h) of Section 10.01 of this Agreement, and (b) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the
104


134956965_1
134956965_3

--------------------------------------------------------------------------------





acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.
df.Collateral and Guaranty Matters. Without limiting the provision of Section
9.09, the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion:
221.to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document to a Person that is not a Loan Party, (iii) that is
expressly excluded as Collateral under the terms of the Security Agreement, or
(iv) if approved, authorized or ratified in writing in accordance with Section
10.01;
222.to release any Guarantor from its obligations under the Guaranty and to
release any Lien on any property of such Guarantor granted to or held by the
Administrative Agent under any Loan Document if such Person ceases to be a
Subsidiary, Material Domestic Subsidiary or Material Foreign Subsidiary as a
result of a transaction, event or action permitted under the Loan Documents; and
223.to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
dg.Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise may be expressly set forth herein or in the Guaranty or any Collateral
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, the Guaranty or any Collateral by virtue of the provisions hereof
or of the Guaranty or any Collateral Document shall have any
105


134956965_1
134956965_3

--------------------------------------------------------------------------------





right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.
ARTICLE X.
MISCELLANEOUS
dh.Amendments, Etc. Except as otherwise provided in this Agreement, no amendment
or waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:
224.waive any condition set forth in Section 4.01 (other than Section 4.01(c)(i)
or (d)), without the written consent of each Lender;
225.extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
226.postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;
227.reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
228.change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
229.change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
230.release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or
106


134956965_1
134956965_3

--------------------------------------------------------------------------------





231.release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (1) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (2) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
di.Notices; Effectiveness; Electronic Communications. Notices Generally. Except
in the case of notices and other communications expressly permitted to be given
by telephone (and except as provided in subsection (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
107


134956965_1
134956965_3

--------------------------------------------------------------------------------





lxxxiii.if to the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
lxxxiv.if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
232.Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent and the Borrower that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Swing Line Lender, the L/C Issuer or the Borrower may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
233.The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the
108


134956965_1
134956965_3

--------------------------------------------------------------------------------





Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic messaging service, or through
the Internet.
234.Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicableApplicable Law, including United States Federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
235.Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Committed Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
dj.No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however,
109


134956965_1
134956965_3

--------------------------------------------------------------------------------





that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
dk.Expenses; Indemnity; Damage Waiver. Costs and Expenses. The Borrower shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of (A) one primary counsel for the Administrative Agent, the
Arrangers any Lender or the L/C Issuer, taken together, (B) to the extent
reasonably necessary, one local counsel in each relevant jurisdiction, (C) to
the extent reasonably necessary, one special or regulatory counsel in each
relevant specialty and (D) in the case of any actual or perceived conflict of
interest with respect to any of the counsel identified in clauses (A) through
(C) above, one additional counsel to each group of affected Persons similarly
situated, taken as a whole (which in the case of clause (B) shall allow for up
to one additional counsel in each relevant jurisdiction)), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
236.Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby other than any Cash Management
Agreement or Hedge Agreement, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to
110


134956965_1
134956965_3

--------------------------------------------------------------------------------





honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials at, on, under or emanating from any property owned, leased or operated
by the Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party or
any of the Borrower’s or such Loan Party’s directors, shareholders or creditors,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (i) the gross negligence or willful misconduct of such Indemnitee
or (ii) a material breach by such Indemnitee of its express obligations under
the applicable Loan Document or (y) result from claims of any Indemnitee solely
against one or more other Indemnitees (and not by one or more Indemnitees
against the Administrative Agent or any Arranger in such capacity) that have not
resulted from the action, inaction, participation or contribution of the
Borrower or its Subsidiaries or any of their respective officers, directors,
stockholders, partners, members, employees, agents, representatives or advisors.
Without limiting the provisions of Section 3.01(c), this Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.
237.Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, that, the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
238.Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable lawApplicable Law, no Person party hereto shall assert, and each such
Person hereby waives, and acknowledges that no other Person shall have, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided that this sentence shall not limit any
Loan Party’s indemnity or reimbursement obligation to the extent such special,
indirect, consequential or punitive damages are included in any third party
claim in connection with which an Indemnitee is otherwise entitled to
indemnification thereunder. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications,
111


134956965_1
134956965_3

--------------------------------------------------------------------------------





electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee, or material breach of such
Indemnitee’s express obligations hereunder, as determined by a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
239.Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
240.Survival. The agreements in this Section and the indemnity provision of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
dl.Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
dm.Successors and Assigns. Successors and Assigns Generally. The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
241.Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C
112


134956965_1
134956965_3

--------------------------------------------------------------------------------





Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
lxxxv.Minimum Amounts.
w.In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in subsection (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
x.in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
lxxxvi.Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the revolving credit facility provided hereunder and any separate revolving
credit or term loan facilities provided pursuant to the penultimate paragraph of
Section 10.01 on a non-pro rata basis.
lxxxvii.Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
y.the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
z.the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not then a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and
aa.the consent of the L/C Issuer and the Swing Line Lender shall be required for
any assignment.
113


134956965_1
134956965_3

--------------------------------------------------------------------------------





lxxxviii.Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
lxxxix.No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).
xc.Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicableApplicable Law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.
xci.Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such
114


134956965_1
134956965_3

--------------------------------------------------------------------------------





Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
242.Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
243.Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person), a
Defaulting Lender, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it
115


134956965_1
134956965_3

--------------------------------------------------------------------------------





enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
244.Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
245.Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Revolving Credit Loans pursuant to
Section 10.06(b), Bank of America may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
dn.Treatment of Certain Information; Confidentiality. Each of the Administrative
Agent, the Lenders, the L/C Issuer and the Swing Line Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, its auditors and its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
116


134956965_1
134956965_3

--------------------------------------------------------------------------------





National Association of Insurance Commissioners), (c) to the extent required by
applicable lawsApplicable Laws or regulations or by any subpoena or similar
legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.14, and, in each case,
their respective financing sources, or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder, (h)
with the consent of the Borrower or (i) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicableApplicable Law, including United States Federal and state securities
Laws.
do.Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable lawApplicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office or Affiliate of such
Lender or the L/C Issuer
117


134956965_1
134956965_3

--------------------------------------------------------------------------------





different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application. Notwithstanding
the provisions of this Section 10.08, if at any time any Lender, the L/C Issuer
or any of their respective Affiliates maintains one or more deposit accounts for
the Borrower or any other Loan Party into which Medicare and/or Medicaid
receivables are deposited, such Person shall waive the right of set-off set
forth herein.
dp.Interest Rate Limitation. Notwithstanding anything to the contrary contained
in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicableApplicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicableApplicable Law, (a) characterize any payment that is not principal as
an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
dq.Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
dr.Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect
118


134956965_1
134956965_3

--------------------------------------------------------------------------------





as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.
ds.Severability. If any provision of this Agreement or the other Loan Documents
is held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
dt.Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06 or Section 10.01, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
246.the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);
247.such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
248.in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
249.such assignment does not conflict with applicableApplicable Laws; and
250.in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
du.Governing Law; Jurisdiction; Etc.
119


134956965_1
134956965_3

--------------------------------------------------------------------------------





251.GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
252.SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
253.WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
254.SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW
dv.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
120


134956965_1
134956965_3

--------------------------------------------------------------------------------





ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
dw.No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers, and the Lenders
are arm’s-length commercial transactions between the Borrower and its respective
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
the Arrangers nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders, and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, the Arrangers nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
dx.Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable lawApplicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; and provided, further, without limiting the foregoing, upon the request
of any party, any electronic signature shall be promptly followed by such
manually executed counterpart.
121


134956965_1
134956965_3

--------------------------------------------------------------------------------





dy.USA PATRIOT Act. Each Lender that is subject to the Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
dz.Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or L/C Issuer that is an
EEAAffected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of an EEAthe applicable Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:
255.the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender or L/C Issuer that is an EEAAffected
Financial Institution; and
256.the effects of any Bail-In Action on any such liability, including, if
applicable:
xcii.a reduction in full or in part or cancellation of any such liability;
xciii.a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
xciv.the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.
ea.Lender Representations.
257.Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
xcv.such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
xcvi.the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company
122


134956965_1
134956965_3

--------------------------------------------------------------------------------





general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement,
xcvii.(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
xcviii.such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
258.In addition, unless sub-either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such(2) a Lender has not provided
another representation, warranty and covenant as provided in sub-accordance with
clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:
(i)    none of the Administrative Agent or the Arrangers or any of their
respective Affiliates is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
123


134956965_1
134956965_3

--------------------------------------------------------------------------------





(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
eb.Keepwell. The Borrower at the time the Guaranty or the grant of the security
interest under the Loan Documents, in each case, by any Specified Loan Party,
becomes effective with respect to any Swap Obligation, hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under its Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering the Borrower’s
obligations and undertakings under this Section 10.21 voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of the Borrower under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. The Borrower intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.
ec.California Judicial Reference. If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the
124


134956965_1
134956965_3

--------------------------------------------------------------------------------





generality of Section 10.04, the Borrower shall be solely responsible to pay all
fees and expenses of any referee appointed in such action or proceeding.
ed.Amendment and Restatement. This Agreement constitutes an amendment and
restatement of the Existing Credit Agreement, effective from and after the
Closing Date. The execution and delivery of this Agreement shall not constitute
a novation of any indebtedness or other obligations owing to the Lenders or the
Administrative Agent under the Existing Credit Agreement based on facts or
events occurring or existing prior to the execution and delivery of this
Agreement. On the Closing Date, the revolving credit facility described in the
Existing Credit Agreement shall be amended, supplemented, modified and restated
in its entirety by the revolving credit facility described herein, and all loans
and other obligations of the Borrower outstanding as of such date under the
Existing Credit Agreement shall be deemed to be loans and obligations
outstanding under the revolving credit facility described herein, without any
further action by any Person, except that the Administrative Agent shall make
such transfers of funds or other reallocations as are necessary in order that
the outstanding balance of the Loans hereunder reflect the respective
Commitments of the Lenders hereunder. The parties hereto hereby (a) agree that,
as of the Closing Date, the Commitments and Applicable Percentages of each of
the Lenders are as set forth on Schedule 2.01, (b) consent to the transfer of
funds or other reallocations as are necessary in order that the outstanding
balance of the Loans hereunder reflect the respective Commitments of the Lenders
hereunder and (c) waive any requirement for any other document or instrument,
including any Assignment and Assumption (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement or any Assignment and Assumption
hereunder, necessary to give effect to the allocations set forth on Schedule
2.01 or such transfer of funds or other reallocation. In connection therewith,
and any prepayment, repayment or reallocation of Loans on the Closing Date as
provided herein, each Lender party hereto hereby waives any requirement to pay
any additional amounts required pursuant to Section 3.05.
ee.Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
259.In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and
125


134956965_1
134956965_3

--------------------------------------------------------------------------------





the Loan Documents were governed by the laws of the United States or a state of
the United States. Without limitation of the foregoing, it is understood and
agreed that rights and remedies of the parties with respect to a Defaulting
Lender shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support.
260.As used in this Section 10.24, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES FOLLOWOMITTED.]


126


134956965_1
134956965_3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
QUIDEL CORPORATION, as Borrower
By:                        
Name:                    
Title:                        
BANK OF AMERICA, N.A., as
Administrative Agent
Quidel Corporation134956965_3
Amended and Restated Credit Agreement
Signature Page


134956965_1

--------------------------------------------------------------------------------



By:                        
Name:                    
Title:                        


BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
Quidel Corporation134956965_3
Amended and Restated Credit Agreement
Signature Page


134956965_1

--------------------------------------------------------------------------------



By:                        
Name:                        
Title:                        


JPMORGAN CHASE BANK, N.A., as a Lender
Quidel Corporation134956965_3
Amended and Restated Credit Agreement
Signature Page


134956965_1

--------------------------------------------------------------------------------



By:                        
Name:                        
Title:                        




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
Quidel Corporation134956965_3
Amended and Restated Credit Agreement
Signature Page


134956965_1

--------------------------------------------------------------------------------



By:                        
Name:                        
Title:                        




SILICON VALLEY BANK, as a Lender
Quidel Corporation134956965_3
Amended and Restated Credit Agreement
Signature Page


134956965_1

--------------------------------------------------------------------------------



By:                        
Name:                        
Title:                        


MUFG UNION BANK, N.A., as a Lender
Quidel Corporation134956965_3
Amended and Restated Credit Agreement
Signature Page


134956965_1

--------------------------------------------------------------------------------



By:                        
Name:                        
Title:                        


ZB, N.A. dba CALIFORNIA BANK & TRUST, as a Lender
Quidel Corporation134956965_3
Amended and Restated Credit Agreement
Signature Page


134956965_1

--------------------------------------------------------------------------------



By:                        
Name:                        
Title:                        



Quidel Corporation134956965_3
Amended and Restated Credit Agreement
Signature Page


134956965_1


--------------------------------------------------------------------------------



Document comparison by Workshare 10.0 on Friday, September 11, 2020 5:13:41 PM

Input:Document 1 ID
iManage://DMSPROXY/Active/134956965/1
Description
#134956965v1<Active> - Bank of America / Quidel / Annex I to Amendment No 1
(2020 Conformed Credit Agreement)
Document 2 ID
iManage://DMSPROXY/Active/134956965/3
Description
#134956965v3<Active> - Bank of America / Quidel / Annex I to Amendment No 1
(2020 Conformed Credit Agreement)
Rendering setStandard




Legend:InsertionDeletionMoved fromMoved toStyle changeFormat changeMoved
deletionInserted cellDeleted cellMoved cellSplit/Merged cellPadding cell




Statistics:CountInsertions139Deletions146Moved from1Moved to1Style change0Format
changed0Total changes287






